Exhibit 10.24



 

Confidential materials have been omitted pursuant to Rule 601 under the
Securities Act of 1933, as amended. Such information is both not material and
would likely cause competitive harm to ANI Pharmaceuticals, Inc. if publically
disclosed. Confidential portions are marked: [***]

 

EXECUTION VERSION

 

 

 

 



ASSET PURCHASE AGREEMENT

 

by and between

 

AMERIGEN PHARMACEUTICALS LTD.

 

and

 

ANI PHARMACEUTICALS, INC.

 

dated as of January 8, 2020

 

 

 







 

 



TABLE OF CONTENTS





 

  Page     Article I Purchase and Sale of Transferred Assets 1 Section
1.01.      Purchase and Sale 1 Section 1.02.      Transferred Assets and
Excluded Assets 1 Section 1.03.      Assumed Liabilities and Retained
Liabilities 2 Section 1.04.      Consents to Certain Assignments 3     Article
II Closing; Closing Consideration; Purchase Price Adjustment 4 Section
2.01.      Closing 4 Section 2.02.      Closing Consideration 4 Section
2.03.      Transactions to be Effected at the Closing 4 Section
2.04.      Purchase Price Adjustments 4 Section 2.05.      Earn-Out Payments 10
Section 2.06.      Withholding 13     Article III Representations and Warranties
of Seller 13 Section 3.01.      Organization and Standing 13 Section
3.02.      Authority, Execution and Delivery; Enforceability 14 Section
3.03.      No Conflicts or Violations, No Consents or Approvals Required 14
Section 3.04.      Good and Valid Title 14 Section 3.05.      Intellectual
Property 15 Section 3.06.      Contracts 15 Section 3.07.      Regulatory
Matters 15 Section 3.08.      Proceedings 16 Section 3.09.      Compliance with
Applicable Law 16 Section 3.10.      Transferred Assets 16 Section
3.11.      Transferred Inventory 17 Section 3.12.      Brokers or Finders 17
Section 3.13.      Profit and Loss Statement 17 Section 3.14.      Taxes 17
Section 3.15.      Employment and Employee Benefits 18     Article IV
Representations and Warranties of Purchaser 18 Section 4.01.      Organization
and Standing 18 Section 4.02.      Authority; Execution and Delivery,
Enforceability 19 Section 4.03.      No Conflicts or Violations, No Consents or
Approvals Required 19 Section 4.04.      Proceedings 19 Section
4.05.      Availability of Funds 19 Section 4.06.      Brokers or Finders 19    
Article V RESERVED 20     Article VI RESERVED 20     Article VII RESERVED 20    
Article VIII Indemnification 20 Section 8.01.      Survival of Representations,
Warranties and Covenants 20 Section 8.02.      Indemnification by Seller 20
Section 8.03.      Indemnification by Purchaser 20 Section
8.04.      Indemnification Procedures 21 Section 8.05.      Limits on
Indemnification 22 Section 8.06.      Tax Treatment of Indemnification 24
Section 8.07.      Exclusive Remedy 24

 



i

 

 



TABLE OF CONTENTS (cont’d)

 

  Page     Article IX Tax Matters 25 Section 9.01.      Tax Matters 25    
Article X Additional Agreements 26 Section 10.01.      Publicity;
Confidentiality; Non-Compete 26 Section 10.02.      Bulk Transfer Laws 28
Section 10.03.      Post-Closing Information 28 Section 10.04.      Technology
Transfer; FDA Approval 29 Section 10.05.      Insurance 30 Section
10.06.      Adverse Experience and Field Alert Reporting; Recalls and
Withdrawals 30 Section 10.07.      Misdirected Payments 31 Section
10.08.      Cross License; Excluded Inventory 31 Section 10.09.      Agreements
Regarding Transition Product ANDAs; Transition Reference Products; and GDUFA
Escrow Account 31 Section 10.10.      Government Rebates 33 Section
10.11.      WARN; COBRA 39 Section 10.12.      Customer Letters 39 Section
10.13.      Services 39 Section 10.14.      Further Assurances 40     Article XI
Miscellaneous 40 Section 11.01.      Certain Definitions 40 Section
11.02.      Assignment 45 Section 11.03.      Amendments 46 Section
11.04.      No Third-Party Beneficiaries 46 Section 11.05.      Expenses 46
Section 11.06.      Governing Law 46 Section 11.07.      Jurisdiction 46 Section
11.08.      Waiver of Jury Trial 46 Section 11.09.      Specific Performance 46
Section 11.10.      Notices 47 Section 11.11.      Headings; Interpretation 48
Section 11.12.      Counterparts 48 Section 11.13.      Integrated Contract,
Schedules, Exhibits and Disclosure Letter 48 Section 11.14.      Severability;
Enforcement 49 Section 11.15.      Mutual Drafting 49 Section 11.16.      Time
of Essence 49

 



ii

 

 

Exhibits

 

Exhibit A Notice of Destruction – EVERSANA Exhibit B Escrow Agreement Exhibit C
Purchaser FDA Letter Exhibit D R&W Policy Exhibit E Seller FDA Letter Exhibit F
Supply Agreement Exhibit G Bill of Sale Exhibit H Assignment and Assumption
Agreement Exhibit I US Agent Appointment Letter Exhibit J Form of Notice to
Transferred Contract counterparties Exhibit K Estimated Closing Inventory
Statement Exhibit L Estimated Closing Trade Deductions Statement Exhibit M
TriCare Retail Refund Request Program Form

 

Schedules

 

Schedule I-1 Inventory Principles Schedule I-2 Trade Deductions Principles
Schedule I-3 Returns Principles Schedule II Earn-Out Products Schedule III
Product List Schedule IV Purchaser Knowledge Parties Schedule V Seller Knowledge
Parties Schedule VI Seller Subsidiaries Schedule VII Transferred Contracts;
Transferred Product FDA Materials Schedule VIII Transferred Inventory Schedule
VIII-2 Transferred Current Inventory Schedule VIII-3 Transferred Future
Inventory Schedule IX Transferred Contracts to Partially Assign Schedule X
Transferred Contracts & Counterparties to Receive Notice Schedule XI Excluded
Items under the R&W Policy Schedule XII Certain Seller Expenses

 



iii

 

 

Index of Defined Terms

 

Acquisition 1 affiliate 40 Agreement 1 Allocation Statement 25 AMP 34 Ancillary
Agreements 40 ANDA 40 Applicable Law 14 Approved Products 40 Articles of
Association 40 ASP 34 Assumed Liabilities 2 Average Manufacturer Price 34
Average Selling Price 34 Best Price 34 business day 40 Claim Notice 40 Closing 3
Closing Consideration 4 Closing Date 4 Closing Debt 4 Closing Inventory 4
Closing Trade Deductions 5 CMS 41 Code 40 Confidential Information 27
Confidentiality Agreement 26 Consent 14 Contracts 40 Costs 10 DDR 37 Development
Products 40 Disclosure Letter 40 Earn-Out Notice of Objection 11 Earn-Out
Payment 12 Earn-Out Period 10 Earn-Out Products 11 Earn-Out Statement 10
Earn-Out Threshold 12 ERISA 40 Escrow Agent 40 Escrow Agreement 41 Estimated
Closing Inventory 4 Estimated Closing Inventory Statement 4 Estimated Closing
Trade Deductions 5 Estimated Closing Trade Deductions Statement 5 Excluded
Assets 1 Excluded Inventory 2 Excluded Taxes 41

 



 

Expiration Date 20 FCP 34 FCPA 16 FDA 41 Federal Ceiling Price 34 Final Closing
Inventory 7 Final Closing Inventory Statement 4 Final Closing Statement 6 Final
Closing Trade Deductions 7 Final Closing Trade Deductions Statement 5 Final
Quarterly Returns 8 Final Seller Rebate Amount 9 Financial Statements 17 Fiscal
Year 10 GAAP 41 GDUFA Escrow Account 41 GDUFA Escrow Amount 41 GDUFA Fee 41
Government Programs Transition Period 33 Government Rebates 5 Government Rebates
Escrow Account 41 Government Rebates Escrow Amount 41 Government Rebates
Statement 6 Governmental Entity 14 Governmental Rebate Authorities 41 HRSA 41
Improper Payment Laws 16 Indemnified Party 21 Indemnifying Party 21 Independent
Expert 7 Intellectual Property Rights 41 Inventory 41 Inventory Principles 4
Inventory Shortfall Amount 7 Inventory Surplus Amount 7 Judgment 14 knowledge of
Purchaser 42 knowledge of Seller 42 Labeler Code 1 Labeler Code Reporting Period
36 Law 42 Liabilities 2 Liens 42 Losses 20 Marathon Agreement 42 Medicaid
Delegation of Signature Authority for Certification 37 NDRA 33 Net Profits 10

 



 

 



iv

 

 

 

Net Revenues 10 Non-FAMP 34 Non-Federal Average Manufacturer Price 34 Notice of
Objection 6 Objecting Party 6 Objection Period 6 Pending Products 42 Permitted
Deductions 10 Permitted Liens 42 person 42 PHS Program 35 Pre-Closing Tax Period
42 Proceeding 3 Product Technology 42 Products 42 Prohibited Fund 16 Prohibited
Payment 16 Property Taxes 42 Purchase Price 42 Purchaser 1 Purchaser Fundamental
Representations 43 Purchaser Group 43 Purchaser Indemnitees 20 Purchaser
Information 36 Purchaser Material Adverse Effect 43 Quarterly Returns 5
Quarterly Returns Statement 5 Receiving Party 6 Records Review 39 Reference
Product 43 Relevant Records 38 Restricted Business 28 Retained Liabilities 3
Return Period 5 Returns Escrow Account 43 Returns Escrow Amount 43 Returns
Principles 5 Seller 1 Seller Benefit Plan 43

 

 

 

Seller Fundamental Representations 43 Seller Group 43 Seller Indemnitees 20
Seller Material Adverse Effect 43 Seller Rebate Amount 6 Seller Subsidiaries 44
Straddle Period 44 subsidiary 44 Supply Agreement 44 Tax Return 44 Taxes 44
Taxing Authority 44 Territory 44 Third Party Claim 21 Trade Deductions 44 Trade
Deductions Escrow Account 44 Trade Deductions Escrow Amount 44 Trade Deductions
Principles 5 Trade Deductions Shortfall Amount 8 Trade Deductions Surplus Amount
8 Transfer Documents 44 Transfer Taxes 45 Transferred Assets 1 Transferred
Contracts 45 Transferred Current Inventory 45 Transferred Future Inventory 45
Transferred Product ANDA 45 Transferred Product FDA Materials 45 Transferred
Product Scientific and Regulatory Material 42 Transition End Date 45 Transition
Lot 18 Transition Period 45 Transition Product ANDA 45 Transition Reference
Products 45 VA 41 VA Master Agreement 34 WARN 45

 



 

 



v

 



 

This ASSET PURCHASE AGREEMENT, dated as of January 8, 2020 (this “Agreement”),
is by and between Amerigen Pharmaceuticals Ltd., a Cayman Islands exempt company
(“Seller”) and ANI Pharmaceuticals, Inc., a Delaware corporation (“Purchaser”).
Capitalized terms are defined on the pages of this Agreement set forth opposite
the capitalized terms listed in the Index of Defined Terms.

 

WHEREAS, Seller desires to sell (and to cause the other members of Seller Group
to sell) to Purchaser, and Purchaser desires to purchase, acquire and accept
from Seller Group, the Transferred Assets and assume the Assumed Liabilities, in
each case, upon the terms and subject to the conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, promises, and agreements set forth in this Agreement, the mutual
benefits to be gained by the performance thereof, and for other good and
valuable consideration, the receipt and sufficiency of which is acknowledged and
accepted, the parties, intending to be legally bound, agree as follows:

 

Article I
Purchase and Sale of Transferred Assets

 

Section 1.01.          Purchase and Sale. Upon the terms and subject to the
conditions of this Agreement, at the Closing, Seller agrees to, and agrees to
cause the other members of Seller Group to, sell, transfer, assign and deliver
to Purchaser, and Purchaser agrees to purchase, acquire and accept from Seller
Group, the Transferred Assets for (a) an aggregate purchase price equal to the
Purchase Price and (b) the assumption, as of the Closing, by Purchaser from
Seller Group of the Assumed Liabilities. The purchase and sale of the
Transferred Assets and the assumption of the Assumed Liabilities are
collectively referred to in this Agreement as the “Acquisition.”

 

Section 1.02.           Transferred Assets and Excluded Assets.

 

(a)            The term “Transferred Assets” means all of Seller Group’s right,
title and interest in, to and under all of the following assets, properties,
privileges, claims, and rights of the Seller Group as they exist as of the
Closing:

 

(i)            the Transferred Product ANDAs (expressly excluding all Transition
Product ANDAs);

 

(ii)           all Transferred Product FDA Materials;

 

(iii)          all Product Scientific and Regulatory Materials;

 

(iv)          all Product Technology;

 

(v)           Seller’s labeler code of 43975 (the “Labeler Code”)

 

(vi)          the Transferred Contracts; and

 

(vii)         Transferred Inventory.

 

(b)            Seller Group shall not sell, transfer, assign or deliver to
Purchaser, and Purchaser shall not purchase, acquire or accept from Seller
Group, any Excluded Assets. The term “Excluded Assets” means all assets and
right, title and interest of Seller Group (or any member thereof), other than
the assets and right, title and interest expressly identified in
Section 1.02(a), including:

 

(i)            any cash or cash equivalents of Seller Group (or any member
thereof);

 

(ii)           any accounts receivable of Seller Group (or any member thereof);

 



 1 

 

 

(iii)          any Inventory other than the Transferred Inventory (the “Excluded
Inventory”);

 

(iv)          any refunds or credits, or rights to receive refunds or credits,
from any Taxing Authority with respect to Taxes arising out of, relating to,
resulting from or in connection with the Transferred Assets for Pre-Closing Tax
Periods;

 

(v)           any records (including accounting records) related to Taxes paid
or payable by any member of Seller Group or any affiliate thereof and any
financial and Tax records relating to the Transferred Assets that form part of
the general ledger of any member of Seller Group or any affiliate thereof;

 

(vi)          all books, documents, records and files prepared in connection
with or relating to the transactions contemplated under this Agreement,
including any strategic, valuation, financial and/or Tax analyses relating to
the divestiture of the Transferred Assets and the Assumed Liabilities;

 

(vii)         all corporate seals and all of the minute books and stock transfer
books of any member of the Seller Group;

 

(viii)        all Seller Benefit Plans and assets (including any related
insurance proceeds) of, and any rights of any member of the Seller Group in, any
Seller Benefit Plan and any contracts that constitute (or provide for services
under) such benefit plans;

 

(ix)           all insurance policies; and

 

(x)            any attorney work product, attorney-client communications and
other items protected by established legal privilege.

 

Section 1.03.          Assumed Liabilities and Retained Liabilities.

 

(a)            The term “Assumed Liabilities” means, subject to Section 1.03(b),
all obligations, liabilities and commitments of any nature, whether known or
unknown, express or implied, primary or secondary, direct or indirect,
liquidated or unliquidated, absolute or contingent, accrued or unaccrued or due
or to become due (collectively, “Liabilities”), arising out of, relating to,
resulting from or in connection with (x) the development, manufacturing,
marketing, commercialization, distribution or sale of the Products, and/or
(y) the ownership or use of the Transferred Assets, in the case of each of
clauses (x) and (y) by Purchaser Group from and after the Closing Date,
including:

 

(i)             all Liabilities arising out of, relating to, resulting from or
in connection with the performance by Purchaser Group under the Transferred
Contracts from and after the Closing Date;

 

(ii)            all Liabilities for patent infringement, product liability,
breach of warranty and similar claims (including all Proceedings in respect of
such Liabilities) arising out of, relating to, resulting from or in connection
with any Products manufactured, marketed, commercialized, distributed or sold by
Purchaser Group from and after the Closing Date;

 

(iii)           all Liabilities arising out of, relating to, resulting from or
in connection with any returns, rebates or chargebacks (including the processing
thereof) that occur after the Closing Date to the extent attributable to
Products distributed or sold by Purchaser Group from and after the Closing Date;

 

(iv)           all Liabilities arising out of, relating to, resulting from or in
connection with any recalls or market withdrawals (whether voluntary or
involuntary) that occur after the Closing Date to the extent attributable to
Products distributed or sold by Purchaser Group from and after the Closing Date;

 



 2 

 

 

(v)            all Taxes arising out of, relating to, resulting from or in
connection with the Transferred Assets (other than Excluded Taxes);

 

(vi)          the portion of Transfer Taxes for which Purchaser is responsible
pursuant to Section 9.01(d); and

 

(vii)         the portion of Government Rebates for which Purchaser is
responsible pursuant to Section 2.04(d).

 

(b)            Purchaser shall not assume any Retained Liabilities and Seller
shall pay, perform and discharge all Retained Liabilities when due by Seller and
each member of Seller Group. The term “Retained Liabilities” means all
Liabilities of Seller Group (including Excluded Taxes) other than the Assumed
Liabilities.

 

Section 1.04.           Consents to Certain Assignments.

 

(a)            Notwithstanding anything in this Agreement to the contrary, this
Agreement shall not constitute an agreement to assign any Transferred Asset if
an attempted assignment thereof, without the consent of a third party, would
constitute a violation of any Applicable Law or Judgment or a breach, default,
violation or other contravention of the rights of such third party. If any
assignment by any member of Seller Group to, or any assumption by Purchaser of,
any interest in, or Liability under, any Transferred Asset requires the consent
of a third party, then such assignment or assumption shall be made subject to
such consent being obtained. Except for Seller’s obligations to obtain such
consents under Section 5.04 and Section 1.04(b), Purchaser agrees that no member
of Seller Group shall have any Liability whatsoever to Purchaser relating to the
failure to obtain any such consent that may be required in connection with the
transactions contemplated by this Agreement or any circumstances resulting
therefrom. Purchaser further agrees that no representation, warranty, covenant
or agreement of Seller herein shall be breached or deemed breached, and no
condition shall be deemed not satisfied, as a result of (A) the failure to
obtain any such consent, or (B) any suit, action or proceeding (a “Proceeding”)
or investigation commenced or threatened by or on behalf of any person relating
to the failure to obtain any such consent or any circumstances resulting
therefrom.

 

(b)            If any such consent is not obtained prior to the Closing, the
Closing shall nonetheless take place on the terms set forth in this Agreement
and, thereafter, Purchaser and Seller shall use their respective commercially
reasonable efforts to secure such consent as promptly as practicable after the
Closing and, if and to the extent that any such Consent is not so obtained,
Seller shall cooperate in any lawful and commercially reasonable arrangement
proposed by Purchaser under which (A) Purchaser shall obtain (without payment of
any additional consideration therefor to Purchaser and without infringing upon
the legal rights of such third party or violating any Applicable Law or
Judgment) the economic claims, rights and benefits under the Transferred Asset
with respect to which the consent has not been obtained in accordance with this
Agreement and (B) Purchaser shall assume any related economic burden with
respect to such Transferred Asset.

 



 3 

 

 

Article II
Closing; Closing Consideration; Purchase Price Adjustment

 

Section 2.01.           Closing. The closing of the Acquisition (the “Closing”)
shall occur concurrently with the execution of this Agreement and take place
remotely by electronic exchange of documents or at such other place as may be
agreed by Seller and Purchaser. The date on which the Closing occurs is referred
to in this Agreement as the “Closing Date”. The Closing shall be deemed to be
effective as of 12:00:01 a.m. eastern time on the Closing Date.

 

Section 2.02.           Closing Consideration. At the Closing, Purchaser shall
pay (a) the Closing Consideration to Seller by wire transfer of immediately
available funds to an account or accounts designated in writing by Seller to
Purchaser prior to the Closing, and (b) $30,703,341.43 to Wilmington Trust,
National Association, which amount represents the total outstanding amount of
debt due and payable by Seller under the Marathon Agreement (the “Closing
Debt”), by wire transfer of immediately available funds to an account designated
in writing by Seller to Purchaser prior to the Closing. The term “Closing
Consideration” means (a) $52,500,000, plus (b) the Estimated Closing Inventory,
less (c) the Estimated Closing Trade Deductions, less (d) the Escrow Amounts,
less (e) the Closing Debt.

 

Section 2.03.           Transactions to be Effected at the Closing.

 

(a)            Concurrently with the execution of this Agreement, Seller shall
deliver or cause to be delivered to:

 

(i)            Purchaser duly executed counterparts of the Transfer Documents
and the other Ancillary Agreements.

 

(ii)           Purchaser a payoff letter executed by Wilmington Trust, National
Association, together with any and all applicable UCC termination statements and
other documentation required to evidence the termination and repayment of the
Closing Debt and the release of all Liens related thereto, which payoff letter
shall provide for, among other things, the repayment of all such Closing Debt.

 

(iii)          each counterparty listed on Schedule X in respect of the
corresponding Transferred Contract listed on such Schedule X, a notice in the
form attached as Exhibit J.

 

(b)            Concurrently with the execution of this Agreement, Purchaser
shall deliver or cause to be delivered to Seller (i) duly executed counterparts
of the Transfer Documents and the other Ancillary Agreements and (ii) the
Closing Consideration in accordance with Section 2.02.

 

(c)            Concurrently with the execution of this Agreement, Purchaser
shall pay the Escrow Amounts to the Escrow Agent by wire transfer of immediately
available funds in accordance with the terms and conditions of the Escrow
Agreement.

 

Section 2.04.           Purchase Price Adjustments.

 

(a)            Transferred Inventory.

 

(i)            Estimated Closing Inventory. Seller has prepared and delivered to
Purchaser the statement attached as Exhibit K (the “Estimated Closing Inventory
Statement”), setting forth Seller’s reasonable, good faith estimate of the book
value of the Transferred Inventory as of 12:00:01 a.m. eastern time on the
Closing Date (“Estimated Closing Inventory”) calculated in accordance with the
principles set forth on Schedule I-1 (the “Inventory Principles”).

 

(ii)           Final Closing Inventory Statement. Within 60 days after the
Closing Date, Purchaser shall prepare and deliver to Seller a statement (the
“Final Closing Inventory Statement”), setting forth Purchaser’s determination of
book value of the Transferred Inventory as of 12:00:01 a.m. eastern time on the
Closing Date (“Closing Inventory”) calculated in accordance with the Inventory
Principles. During such 60-day period, Seller shall, and shall cause the other
members of Seller Group to, afford to Purchaser and its accountants, counsel and
other representatives reasonable access, upon reasonable prior written notice
during normal business hours during the period prior to the Closing, to the
books and records, Contracts and other properties and assets of Seller Group to
the extent relating to the Estimated Closing Inventory and the Inventory
Principles, if such access does not unreasonably disrupt the normal operations
of Seller Group.

 



 4 

 

 

(b)            Trade Deductions.

 

(i)            Estimated Closing Trade Deductions. Seller has prepared and
delivered to Purchaser the statement attached as Exhibit L (the “Estimated
Closing Trade Deductions Statement”), setting forth Seller’s reasonable, good
faith estimate of the book value of the Trade Deductions (“Estimated Closing
Trade Deductions”) calculated in accordance with the principles set forth on
Schedule I-2 (the “Trade Deductions Principles”).

 

(ii)           Final Trade Deductions Statement. Within one hundred and fifty
(150) days after the Closing Date, Purchaser shall prepare and deliver to Seller
a statement (the “Final Closing Trade Deductions Statement”), setting forth
Purchaser’s determination of book value of the Trade Deductions calculated in
accordance with the Trade Deductions Principles (the “Closing Trade
Deductions”). During such 150-day period, Seller shall, and shall cause the
other members of Seller Group to, afford to Purchaser and its accountants,
counsel and other representatives reasonable access, upon reasonable prior
written notice during normal business hours, to the books and records, Contracts
and other properties and assets of Seller Group to the extent relating to the
Estimated Closing Trade Deductions and the Trade Deductions Principles, if such
access does not unreasonably disrupt the normal operations of Seller Group.

 

(c)            Returns. For each calendar quarter during the period beginning on
the Closing Date and ending thirty six (36) months after the Closing Date
(the “Return Period”), Purchaser shall prepare and deliver to Seller, no later
than sixty (60) days after the end of each calendar quarter during the Return
Period, a statement (each, a “Quarterly Returns Statement”), setting forth
Purchaser’s reasonable, good faith calculation of the book value of the Product
returns during such calendar quarter then ended (each such determination,
the “Quarterly Returns”), in each case, calculated in accordance with the
principles set forth on Schedule I-3 (the “Returns Principles”). During the
30-day period following Purchaser’s delivery of a Quarterly Returns Statement,
Purchaser shall afford Seller and its accountants, counsel and other
representatives reasonable access, upon reasonable prior written notice during
normal business hours, to the books and records of Purchaser solely to the
extent relating to the Quarterly Returns and the Returns Principles, if such
access does not unreasonably disrupt the normal operations of Purchaser.

 

(d)            Government Rebates.

 

(i)            Purchaser and Seller shall (A) cooperate reasonably in the
analysis of dispensing data relating to rebates pursuant to any government
rebate programs with respect to state or federal government claims for Approved
Products sold on or prior to the Closing Date (“Government Rebates”), and
(B) agree upon a reasonable allocation to assist the parties in calculating
rebates in accordance with this Section 2.04(d)(i). Purchaser and Seller agree
that the responsibility for Government Rebates shall be allocated between
Purchaser and Seller as follows: (I) Seller shall be responsible for payment of
(A) 100% of the amount of Government Rebates invoiced by the applicable
Governmental Rebate Authority, where such invoice relates to Approved Product
reimbursements paid by the Governmental Rebate Authority during the period
ending March 30, 2020 and all prior calendar quarters, and (B) 8.8% of the
amount of Government Rebates invoiced by the applicable Governmental Rebate
Authority, where such invoice relates to Approved Product reimbursements paid by
the Governmental Rebate Authority during the period beginning on April 1, 2020
and ending on June 30, 2020 (Seller’s aggregate responsibility, the “Seller
Rebate Amount”) and (II) Purchaser shall be responsible for the remaining amount
of Government Rebates not otherwise covered under clause (I) of this sentence.
With respect to Government Rebates, Purchaser shall have the right to request
through Seller any claims level data (dispensing data) contained in any report
from a Government Rebate program which shall be used for purposes of determining
the date of such claim or for state rebate dispute purposes. In the event
Purchaser determines an invoice or claim for a Government Rebate should be
disputed, Seller shall reasonably cooperate with Purchaser to dispute such claim
or invoice.

 



 5 

 

 

(ii)           Purchaser shall prepare and deliver to Seller, no later than
September 30, 2020 (a “Government Rebates Statement”, and the Government Rebates
Statement, together with the Final Closing Inventory Statement, the Final
Closing Trade Deductions Statement, and each Quarterly Returns Statements, a
“Final Closing Statement”), setting forth Purchaser’s reasonable, good faith
calculation of (A) the amount of the Government Rebates for the calendar quarter
ending March 31, 2020 and the calendar quarter ending June 30, 2020, and (B) the
Seller Rebate Amount. During the 30-day period following Purchaser’s delivery of
the Government Rebates Statement, Purchaser shall afford Seller and its
accountants, counsel and other representatives reasonable access, upon
reasonable prior written notice during normal business hours, to the books and
records of Purchaser solely to the extent relating to the Government Rebates
Statement, if such access does not unreasonably disrupt the normal operations of
Purchaser.

 

(e)            Objections; Resolution of Disputes.

 

(i)            Unless Seller notifies Purchaser in writing (A) within 30 days
after Seller’s receipt of (I) the Final Closing Inventory Statement of any
objection to the computation of Closing Inventory set forth therein, or (II) the
Final Closing Trade Deduction Statement of any objection to the computation of
Closing Trade Deductions set forth therein, or (B) within 15 days after Seller’s
receipt of (I) a Quarterly Returns Statement of any objection to the computation
of Quarterly Returns set forth therein, or (II) the Government Rebates Statement
of any objection to the computation of the Seller Rebate Amount (in each case,
as applicable, (x) a “Notice of Objection”, (y) such 30-day or 15-day period,
the “Objection Period”), and (z) as the context so requires, the party sending
the Notice of Objection, the “Objecting Party”, and the party receiving the
Notice of Objection, the “Receiving Party”), the applicable Final Closing
Statement shall become final and binding at the end of such Objection Period.
During such Objection Period, the Objecting Party and its representatives shall
be permitted to review the working papers of the Receiving Party relating to the
applicable Final Closing Statement. Any Notice of Objection shall specify in
reasonable detail the basis for the objections set forth therein and shall be
executed by a duly authorized officer of the Objecting Party.

 

(ii)           If the Objecting Party provides the applicable Notice of
Objection to the Receiving Party during the applicable Objection Period,
Purchaser and Seller shall, during the 30-day period following the Receiving
Party’s receipt of the Notice of Objection, attempt in good faith to resolve the
Objecting Party’s objections. During such 30-day period, the Receiving Party and
its representatives shall be permitted to review the working papers of the
Objecting Party and its accountants relating to the Notice of Objection and the
basis therefor. If Seller and Purchaser are unable to resolve all such
objections with respect to the disputed matters within such 30 day period, the
matters remaining in dispute shall be submitted to Ernst & Young (or, if such
firm declines to act, to another nationally recognized public accounting firm
mutually agreed upon by Purchaser and Seller and, if Purchaser and Seller are
unable to so agree within 10 days after the end of such 30 day period, then
Purchaser and Seller shall each select such a firm and such firms shall jointly
select a third nationally recognized firm (such selected firm being the
“Independent Expert”)) to resolve such disputed matters.

 



 6 

 

 

(iii)          Within 25 days of the submission of the dispute to the
Independent Expert, Purchaser and Seller shall each provide the Independent
Expert and each other with a written report detailing such party’s position with
respect to the disputed matters. The parties shall instruct the Independent
Expert to render its reasoned written decision as promptly as practicable but in
no event later than 30 days after its engagement, and to render such decision
based on the written submissions of the parties and the terms set forth in this
Agreement and not upon independent review. The Independent Expert will determine
each disputed matter (the amount of which may not be more favorable to the
Receiving Party than the related amount reflected in the applicable Final
Closing Statement or more favorable to the Objecting Party than the related
amount set forth in the applicable Notice of Objection). The resolution of
disputed items by the Independent Expert shall be final and binding, and the
determination of the Independent Expert shall constitute an arbitral award that
is final, binding and non-appealable and upon which a Judgment may be entered by
a court having jurisdiction thereover. The fees and expenses of the Independent
Expert shall be borne equally by Purchaser and Seller. After any Final Closing
Statement shall have become final and binding, no party shall have any further
rights to make any claims against the other party in respect of (i) any element
that such party raised, or could have raised, in its Notice of Objection or
(ii) any payment made hereunder with respect to the applicable Purchase Price
adjustments under this Section 2.04.

 

(f)            Payments.

 

(i)            Final Closing Inventory.

 

(A)            For purposes of this agreement, the “Final Closing Inventory”
shall be an amount equal to Closing Inventory as finally determined pursuant to
Sections 2.04(a) and (e).

 

(B)             If the Final Closing Inventory is less than the Estimated
Closing Inventory (such shortfall amount, the “Inventory Shortfall Amount”),
Seller shall pay the Inventory Shortfall Amount to Purchaser.

 

(C)             If the Final Closing Inventory is greater than the Estimated
Closing Inventory (such excess amount, the “Inventory Surplus Amount”),
Purchaser shall pay the Inventory Surplus Amount to Seller.

 

(D)             If the Final Closing Inventory equals the Estimated Closing
Inventory, neither any Inventory Shortfall Amount nor any Inventory Surplus
Amount shall be paid.

 

(ii)           Final Closing Trade Deductions.

 

(A)            For purposes of this agreement, the “Final Closing Trade
Deductions” shall be an amount equal to Closing Trade Deductions as finally
determined pursuant to Sections 2.04(b) and (e).

 



 7 

 

 

(B)             If the Final Closing Trade Deductions is less than the Estimated
Closing Trade Deductions (such shortfall amount, the “Trade Deductions Shortfall
Amount”), then (I) Purchaser shall pay the Trade Deductions Shortfall Amount to
Seller, and (II) within five (5) business days after such determination,
Purchaser, on the one hand, and Seller, on the other hand, shall jointly
instruct the Escrow Agent to pay to Seller the balance of the Trade Deductions
Escrow Account.

 

(C)             If the Final Closing Trade Deductions is greater than the
Estimated Closing Trade Deductions (such excess amount, the “Trade Deductions
Surplus Amount”), then payments shall be made subject to the following, to be
satisfied exclusively from and asserted against, in order:

 

(I)            first, if the Trade Deductions Escrow Account has not been
exhausted or released, then, to the extent of the Trade Deductions Escrow
Account, within five (5) business days after such determination, Purchaser, on
the one hand, and Seller, on the other hand, shall jointly instruct the Escrow
Agent to pay (x) to Purchaser, from the Trade Deductions Escrow Account, an
amount equal to the Trade Deductions Surplus Amount, and (y) to Seller, from the
Trade Deductions Escrow Account, an amount, if any, equal to the balance of the
Trade Deductions Escrow Account after payment pursuant to the preceding clause
(x);

 

(II)           second, if (x) the Trade Deductions Surplus Amount exceeds the
amount satisfied in accordance with Section 2.04(f)(ii)(C)(I)(x), and (y) the
Returns Escrow Account has not been exhausted or released, then, to the extent
of the Returns Escrow Account, within five (5) business days after such
determination, Purchaser, on the one hand, and Seller, on the other hand, shall
jointly instruct the Escrow Agent to pay to Purchaser, from the Returns Escrow
Account, an amount equal to such excess; and

 

(III)          third, if the Trade Deductions Surplus Amount exceeds the amount
satisfied in accordance with Section 2.04(f)(ii)(C)(I)(x) and
Section 2.04(f)(ii)(C)(II), then, at Purchaser’s option, Purchaser shall either
(x) withhold and set off such excess against any amount of any Earn-Out Payment
otherwise due to be paid under Section 2.05, or (y) recover directly against
Seller an amount equal to such excess.

 

(D)             If the Final Closing Trade Deductions equals the Estimated
Closing Trade Deductions, then (I) neither any Trade Deductions Shortfall Amount
nor any Trade Deductions Surplus Amount shall be paid, and (II) within five
(5) business days, Purchaser, on the one hand, and Seller, on the other hand,
shall jointly instruct the Escrow Agent to pay to Seller the balance of the
Trade Deductions Escrow Account.

 

(iii)          Final Quarterly Returns.

 

(A)            For purposes of this agreement, “Final Quarterly Returns” for any
calendar quarter then ended during the Return Period shall be an amount equal to
the Quarterly Returns for such calendar quarter, in each case as finally
determined pursuant to Sections 2.04(c) and (e).

 



 8 

 

 

(B)             For each calendar quarter during the Return Period, within
five (5) business days after determining the corresponding Final Quarterly
Returns, (I) Purchaser, on the one hand, and Seller, on the other hand, shall
jointly instruct the Escrow Agent to pay to Purchaser, from the Returns Escrow
Account, an amount equal to the Final Quarterly Returns for such calendar
quarter then ended, and (II) if the amount of such Final Quarterly Returns for
such calendar quarter then ended exceeds the amount satisfied in accordance with
Section 2.04(f)(iii)(B)(I), then, at Purchaser’s option, Purchaser shall either
(x) withhold and set off such excess against any amount of any Earn-Out Payment
otherwise due to be paid under Section 2.05, or (y) recover directly against
Seller an amount equal to such excess.

 

(C)            Within five (5) business days after the determination of the
Final Quarterly Return for the final calendar quarter during the Return Period,
after giving effect to all payments to Purchaser from the Returns Escrow Account
under the preceding clause (B), solely to the extent there is any remaining
balance in the Returns Escrow Account, then Purchaser, on the one hand, and
Seller, on the other hand, shall jointly instruct the Escrow Agent to pay to
Seller the balance of the Returns Escrow Account.

 

(iv)          Final Seller Rebate Amount.

 

(A)            For purposes of this agreement, the “Final Seller Rebate Amount”
shall be an amount equal to (I) the Seller Rebate Amount as finally determined
pursuant to Sections 2.04(d) and (e), plus (II) any Losses to the extent arising
or resulting from (x) any Prior Quarter Adjustments (PQAs), or (y) any pricing
audit by any Governmental Rebate Authority, in each case, as clause (x) or
(y) relates to any Government Rebates invoiced by the applicable Governmental
Rebate Authority for which Seller is responsible for payment of under
clause (I) of the second sentence of Section 2.04(d).

 

(B)            Within five (5) business days after determining the Final Seller
Rebate Amount, payments shall be made subject to the following, to be satisfied
exclusively from and asserted against, in order:

 

(I)             first, to the extent of the Government Rebates Escrow Account,
Purchaser, on the one hand, and Seller, on the other hand, shall jointly
instruct the Escrow Agent to pay (x) to Purchaser, from the Government Rebates
Escrow Account, an amount equal to the Final Seller Rebate Amount, and (y) to
Seller, from the Government Rebates Escrow Account, an amount, if any, equal to
the balance of the Government Rebates Escrow Account after payment pursuant to
the preceding clause (x);

 

(II)            second, if (x) the Final Seller Rebate Amount exceeds the amount
satisfied in accordance with Section 2.04(f)(iv)(B)(I)(x), and (y) the Returns
Escrow Account has not been exhausted or released, then, to the extent of the
Returns Escrow Account, Purchaser, on the one hand, and Seller, on the other
hand, shall jointly instruct the Escrow Agent to pay to Purchaser, from the
Returns Escrow Account, an amount equal to such excess; and

 

(III)          third, if (x) the amount of such Final Seller Rebate Amount
exceeds the amount satisfied in accordance with Section 2.04(f)(iv)(B)(II), and
(y) such excess amount solely is attributable to Losses arising or resulting
from any pricing audit by any Governmental Rebate Authority for any period prior
to the Closing Date, then, at Purchaser’s option, Purchaser shall either
(1) withhold and set off such excess against any amount of any Earn-Out Payment
otherwise due to be paid under Section 2.05, or (2) recover directly against
Seller an amount equal to such excess.

 



 9 

 

 

(v)           Payments. Payment of any amounts due under this Section 2.04, if
any, shall be made by wire transfer of immediately available funds within
five (5) business days of the date on which the final amount due and payable is
finally determined.

 

(g)            Post-Closing Books and Records. Following the Closing, Purchaser
shall maintain the accounting books and records on which the Final Closing
Inventory Statement is to be based consistent with the Inventory Principles.

 

Section 2.05.          Earn-Out Payments.

 

(a)            Estimated Earn-Out Statement. During the period beginning with
Purchaser’s fiscal year ending December 31, 2020 and ending with Purchaser’s
fiscal year ending December 31, 2023 (each such fiscal year, a “Fiscal Year”,
and such entire period, the “Earn-Out Period”), with respect to each Fiscal
Year, within 30 calendar days after the date on which Purchaser’s audited annual
financial statements are filed, published, or otherwise generally made available
to Purchaser’s investors for such Fiscal Year (but no later than 90 calendar
days following the end of the applicable Fiscal Year), Purchaser shall prepare
and deliver to Seller a written statement (the “Earn-Out Statement”) setting
forth Purchaser’s reasonable, good faith calculation of such preceding Fiscal
Year’s Net Profits and Earn-Out Amount, each as calculated in accordance with
GAAP. For purposes of this Agreement:

 

(i)            “Net Profits” means, with respect to each Fiscal Year during the
Earn-Out Period, (A) Net Revenues minus (B) Costs, in each case, with respect to
such applicable Fiscal Year.

 

(ii)           “Net Revenues” means an amount equal to (A) the gross amount
invoiced by or on behalf of Purchaser (or any other member of the Purchaser
Group) or any licensee thereof for sales of the Earn-Out Products minus (B) the
Permitted Deductions. For clarity, Net Revenues shall not include the sale of
Earn-Out Products between or among Purchaser, any of its subsidiaries, and/or
their licensees for resale purposes, provided such resale is included in Net
Revenues.

 

(iii)          “Permitted Deductions” means the sum of (A) all chargebacks,
rebates, quantity and cash discounts, and other customary discounts to
customers, wholesalers, resellers, or distributors, (B) all costs and expenses
incurred by Purchaser that are reasonably related to recalls of the Earn-Out
Products (less any amounts recovered by Purchaser from any third-party in
connection with any such recall), (C) allowances and credits for spoiled,
damaged, outdated, rejected, or returned Earn-Out Products or price adjustments,
billing errors, failure to supply payments, retroactive price reductions, or
shelf stock adjustments, (D) uncollectible amounts on prior commercial sales,
and (E) nonrefundable, unreimbursed or un-reimbursable taxes, duties,
surcharges, tariffs, or other government charges (including, for the avoidance
of doubt, government rebates and other amounts due to Governmental Entities)
directly related to the commercial sale of Earn-Out Products.

 

(iv)          “Costs” mean the sum of all direct manufacturing costs associated
with generating such Net Revenues, including (A) cost of materials, components,
supplies, and other resources consumed, (B) labor, including salaries, wages,
and employee benefits but excluding equity-based or deferred compensation,
(C) net cost or credit of unreimbursed or un-reimbursable value-added taxes or
duties actually paid or utilized, (D) out-of-pocket expenses paid to third
parties for the manufacture of Earn-Out Products, and (E) manufacturing
variances to the extent in line with reasonable industry standards and incurred
in the manufacture of Earn-Out Products, excluding any manufacturing variances
attributable to negligence or misconduct. For the avoidance of doubt, “Costs”
excludes any general or administrative costs or expenses or other indirect costs
or expenses not generally included under GAAP.

 



 10 

 

 

(v)           “Earn-Out Products” means the Products set forth on Schedule II.

 

(b)            Objections; Resolution of Disputes.

 

(i)            Unless Seller notifies Purchaser in writing within 45 days after
Seller’s receipt of the Earn-Out Statement of any objection to the computation
of such preceding Fiscal Year’s Net Profits and Earn-Out Amount set forth
therein (the “Earn-Out Notice of Objection”), such Earn-Out Statement shall
become final and binding at the end of such 45-day period. During such 45-day
period, Seller and its representatives shall be permitted to review the working
papers (and other applicable books and records) of Purchaser and, to the extent
applicable, its subsidiaries, in each case, relating to the Earn-Out Statement
(and the components thereof). Any Earn-Out Notice of Objection shall specify in
reasonable detail the basis for the objections set forth therein and shall be
executed by a duly authorized officer of Seller.

 

(ii)           If Seller provides the Earn-Out Notice of Objection to Purchaser
within such 45-day period, Seller and Purchaser shall, during the 30-day period
following Purchaser’s receipt of the Earn-Out Notice of Objection, attempt in
good faith to resolve Seller’s objections. During such 30-day period, Purchaser
and its representatives shall be permitted to review the working papers (and
other applicable books and records) of Seller relating to the Earn-Out Notice of
Objection and the basis therefor. If Purchaser and Seller are unable to resolve
all such objections with respect to the disputed matters within such 30-day
period, the matters remaining in dispute shall be submitted to the Independent
Expert to resolve such disputed matters.

 

(iii)          Within 30 days of the submission of the dispute to the
Independent Expert, Purchaser and Seller shall each provide the Independent
Expert and each other with a written report detailing such party’s position with
respect to the disputed matters. The parties shall instruct the Independent
Expert to render its reasoned written decision as promptly as practicable but in
no event later than 30 days after its engagement, and to render such decision
based on the written submissions of the parties and the terms set forth in this
Agreement and not upon independent review. The Independent Expert will determine
each disputed matter (the amount of which may not be more favorable to Seller
than the related amount reflected in such Earn-Out Notice of Objection or more
favorable to Purchaser than the related amount set forth in such Earn-Out
Statement). With respect to such Fiscal Year and its corresponding Earn-Out
Payment (if any), the resolution of disputed items by the Independent Expert for
such Fiscal Year shall be final and binding, and the determination of the
Independent Expert shall constitute an arbitral award that is final, binding and
non-appealable and upon which a Judgment may be entered by a court having
jurisdiction thereover. The fees and expenses of the Independent Expert shall be
borne equally by Purchaser and Seller. After the Earn-Out Statement for any
individual Fiscal Year shall have become final and binding, Seller shall have no
further right to make any claims against Purchaser in respect of any element of
such Earn-Out Payment or payment of such Earn-Out Payment (if any).

 

(c)            Payments.

 

(i)            Subject to Section 2.05(c)(iv), for each Fiscal Year during the
Earn-Out Period, if the Net Profits for such Fiscal Year exceed such Fiscal
Year’s Earn-Out Threshold, Purchaser shall pay to Seller the Earn-Out Payment
for such Fiscal Year.

 



 11 

 

 

(ii)           For purposes this Agreement, the “Earn-Out Threshold” means the
following for each individual Fiscal Year during the Earn-Out Period:

 

(A)            $16,000,000 for the Fiscal Year ending December 31, 2020;

 

(B)            $14,000,000 for the Fiscal Year ending December 31, 2021;

 

(C)            $12,000,000 for the Fiscal Year ending December 31, 2022; and

 

(D)            $11,000,000 for the Fiscal Year ending December 31, 2023.

 

(iii)          “Earn-Out Payment” means, with respect to each individual Fiscal
Year during the Earn-Out Period, an amount equal to the product of (A) 50%,
multiplied by (B) the amount by which the Net Profits for such Fiscal Year
exceed such Fiscal Year’s Earn-Out Threshold; provided, however, that
notwithstanding the foregoing, (x) the maximum aggregate amount of all Earn-Out
Payments for all Fiscal Years during the Earn-Out Period to be paid by Purchaser
to Seller shall not exceed $25,000,000, and (y) all Earn-Out Payments shall be
subject to Section 2.05(c)(iv). For the avoidance of doubt, in no event shall an
Earn-Out Payment for an individual, preceding Fiscal Year be due and payable to
Seller if the Net Profits for any such Fiscal Year do not exceed the
corresponding Earn-Out Threshold for such Fiscal Year.

 

(iv)          Seller acknowledges and agrees that (A) Purchaser shall pay the
first $670,000 of the aggregate amount of all Earn-Out Payments to be paid under
this Section 2.05 to the Escrow Agent for deposit into the Returns Escrow
Account, (B) Purchaser shall make each such payment within five (5) business
days of the date on which such applicable amounts are finally determined
pursuant to Section 2.05(b), and (C) the payment of such $670,000 by Purchaser
to the Escrow Agent shall constitute Earn-Out Payments due and payable by
Purchaser to Seller under this Section 2.05.

 

(d)            Except as set forth in Section 2.05(c)(iv), payment of any
Earn-Out Payment, if any, shall be made by wire transfer (in accordance with
wire transfer instructions to be provided by Seller at least two (2) business
days prior to the applicable payment date) of immediately available funds within
five (5) business days of the date on which such amount is finally determined
pursuant to Section 2.05(b); provided that, if the parties are unable to resolve
a disputed matter set forth in the Earn-Out Notice of Objection in the 30-day
period described in Section 2.05(b)(ii), Purchaser will pay to Seller all
undisputed amounts of the Earn-Out Payment by wire transfer (in accordance with
wire transfer instructions to be provided by Seller at least two (2) business
days prior to the applicable payment date) of immediately available funds within
five (5) business days of the end of such 30-day period, and Purchaser will pay
to Seller any remaining amounts determined by the Independent Expert in
accordance with Section 2.05(b)(iii) within five (5) business days of receipt of
the Independent Expert’s final written decision.

 

(e)            Notwithstanding anything contained herein to the contrary,
Purchaser agrees that it will, and will cause its subsidiaries to, (i) use
commercially reasonable efforts to sell the Earn-Out Products during the
Earn-Out Period, and (ii) not take any action (or omit to take any action) with
the intent or purpose of reducing or avoiding any Earn-Out Payment. Without
limiting the generality of the foregoing, Seller acknowledges and agrees that
Purchaser presently intends to base its decisions regarding the operations of
Purchaser’s businesses, including the pricing of services and the investment and
allocation of resources (including as relates to the Earn-Out Products), on the
basis of strategic objectives of Purchaser and its Subsidiaries and their
respective affiliates, and certain situations could arise where such decisions
taken without the intent or purpose of reducing or avoiding any Earn-Out Payment
may nevertheless adversely affect the Earn-Out Payments.

 



 12 

 

 

(f)            Notwithstanding anything contained herein to the contrary, except
as provided below in this subsection 2.05(f), neither Purchaser nor any of its
subsidiaries may transfer, sell, license or assign, to any Person who is not an
affiliate of Purchaser, all or substantially all of the rights pertaining to the
Earn-Out Products (including as a part of a sale that includes all or
substantially all of the assets of Purchaser or all or substantially all of the
equity interests of Purchaser, including by way of a merger or consolidation),
unless the transferee, licensee or assignee, as applicable, of such transfer,
sale, license or assignment (i) expressly assumes in writing the obligations of
Purchaser under this Section 2.05, including payment of the Earn-Out Payments
(except to the extent previously paid), and (ii) (A) has the capabilities to
commercialize products that are substantially similar to the Earn-Out Products,
or (B) Purchaser remains responsible for the obligations under this
Section 2.05; provided that this subsection 2.05(f)(ii) shall not apply in the
event of a sale of Purchaser, including all or substantially all of the assets
of Purchaser or all or substantially all of the equity interests of Purchaser,
including by way of merger or consolidation.

 

(g)            Seller understands and agrees that the right to receive the
Earn-Out Payments (i) is solely a contractual right and will not be evidenced by
a certificate or other instrument, (ii) may not be sold, assigned, transferred,
pledged, encumbered, or in any other manner transferred or disposed of, in whole
or in part, and (iii) does not give Seller any dividend rights or voting rights
and does not represent any equity or ownership interest in (A) Purchaser or in
any constituent company to this Agreement or any of their respective affiliates,
or (B) the Transferred Assets.

 

Section 2.06.           Withholding. Purchaser shall be entitled to deduct and
withhold from any consideration otherwise payable or deliverable to Seller such
amounts as may be required to be deducted or withheld therefrom under the Code
or other applicable Law; provided, however that if Purchaser becomes aware of
any such required deduction or withholding, Purchaser shall give advance notice
to and consult with Seller prior to any such deduction or withholding and shall
provide Seller with an opportunity to furnish any form, certification, or
information that would reduce or eliminate such deduction or withholding or to
update or supplement any form, certification, or information previously
provided. To the extent such amounts are so deducted or withheld, such amounts
shall be treated for all purposes as having been paid to the Person to whom such
amounts would otherwise have been paid absent such deduction or withholding.

 

Article III
Representations and Warranties of Seller

 

Except as set forth in the Disclosure Letter, Seller hereby represents and
warrants to Purchaser as follows (and, solely for purposes of this Article III,
the Transition Product ANDAs shall be deemed to constitute Transferred Assets):

 

Section 3.01.           Organization and Standing. Seller is an exempted limited
liability company incorporated and validly existing under the laws of the Cayman
Islands and has full corporate power and authority to enable it to own, lease or
otherwise hold the Transferred Assets owned, leased or otherwise held by it and
to conduct its business as presently conducted by it. Except as would not
reasonably be expected to have a Seller Material Adverse Effect, each of Seller
Subsidiaries is validly existing under the laws of its jurisdiction of
organization and has full corporate or other power and authority to enable it to
own, lease or otherwise hold the Transferred Assets owned, leased or otherwise
held by it and to conduct its business as presently conducted by it.

 



 13 

 

 

Section 3.02.           Authority, Execution and Delivery; Enforceability.
Seller has full corporate power and authority to execute this Agreement and the
Ancillary Agreements to which it is, or is specified to be, a party and to
consummate the transactions contemplated to be consummated by it by this
Agreement and such Ancillary Agreements. Each of Seller Subsidiaries has or,
prior to the Closing, will have full corporate or other power and authority to
execute the Ancillary Agreements to which it is, or is specified to be, a party
and to consummate the transactions contemplated to be consummated by it by such
Ancillary Agreements. Seller has taken all corporate action required by its
Articles of Association to authorize the execution and delivery of this
Agreement and the Ancillary Agreements to which it is, or is specified to be, a
party and to authorize the consummation of the transactions contemplated to be
consummated by it by this Agreement and such Ancillary Agreements. Each of
Seller Subsidiaries has or, prior to the Closing, will have taken all corporate
or other action required by its organizational documents to authorize the
execution and delivery of the Ancillary Agreements to which it is, or is
specified to be, a party and to authorize the consummation of the transactions
contemplated to be consummated by it by such Ancillary Agreements. Seller has
duly executed and delivered this Agreement and prior to the Closing will have
duly executed and delivered each Ancillary Agreement to which it is, or is
specified to be, a party and, assuming due authorization, execution and delivery
by the members of Purchaser Group party thereto, this Agreement constitutes, and
each Ancillary Agreement to which it is, or is specified to be, a party will
after the Closing constitute, its legal, valid and binding obligation,
enforceable against it in accordance with its terms subject, as to enforcement,
to applicable bankruptcy, insolvency, moratorium, reorganization or similar laws
affecting creditors’ rights generally and to general equitable principles. Each
of Seller Subsidiaries prior to the Closing will have duly executed and
delivered each Ancillary Agreement to which it is, or is specified to be, a
party, and, assuming due authorization, execution and delivery by the members of
Purchaser Group party thereto, each Ancillary Agreement to which it is, or is
specified to be, a party will after the Closing constitute its legal, valid and
binding obligation, enforceable against it in accordance with its terms subject,
as to enforcement, to applicable bankruptcy, insolvency, moratorium,
reorganization or similar laws affecting creditors’ rights generally and to
general equitable principles.

 

Section 3.03.           No Conflicts or Violations, No Consents or Approvals
Required. The execution and delivery by Seller of this Agreement do not and the
consummation of the transactions contemplated to be consummated by it by this
Agreement will not, and the execution and delivery by each member of Seller
Group of each Ancillary Agreement to which it is, or is specified to be, a party
will not and the consummation of the transactions contemplated to be consummated
by it by such Ancillary Agreement will not, conflict with, or result in any
breach of or constitute a default under, or result in the creation of any Lien
(other than Permitted Liens or Liens caused by Purchaser Group) upon any of the
Transferred Assets under, any provision of (a) in the case of Seller, its
Articles of Association and, in the case of each of the other members of Seller
Group, its organizational documents, (b) any Transferred Contract to which any
member of Seller Group is a party or by which any of the Transferred Assets is
bound, (c) any contract, agreement, commitment, indenture, mortgage, lease,
pledge, note, bond, license, permit, or other instrument or obligation of any
member of the Seller Group or any of the Transferred Assets, (d) any judgment,
order or decree of a Governmental Entity (“Judgment”) or Law applicable to any
member of Seller Group or any of the Transferred Assets (“Applicable Law”),
other than, in the case of clauses (b), (c) and (d) above, any such conflicts,
breaches, defaults or Liens that would not reasonably be expected to have a
Seller Material Adverse Effect. No consent, approval or authorization
(“Consent”) of, or registration, declaration or filing with, any Federal, state,
local or foreign court or arbitral body of competent jurisdiction, governmental
agency, authority, commission, instrumentality or regulatory body (each, a
“Governmental Entity”) is required to be obtained or made by or with respect to
any member of Seller Group in connection with the execution, delivery and
performance of this Agreement or the consummation of the transactions
contemplated to be consummated by it by this Agreement.

 

Section 3.04.           Good and Valid Title. A member of Seller Group has, and
as of the Closing will have, good and valid title to each of the Transferred
Assets, in each case, free and clear of all Liens (other than Permitted Liens).

 



 14 

 

 

Section 3.05.           Intellectual Property. The marketing, commercialization,
distribution and sale of the Approved Products and the development and
manufacturing of the Products in the Territory in the manner conducted by Seller
Group immediately prior to the Closing Date, does not, in any material respect,
conflict with, infringe upon or otherwise misappropriate any Intellectual
Property Rights of any person. Except as set forth in the Disclosure Letter, all
Transferred Product Technology is solely owned by either Seller or another
member of Seller Group, and no license fees in respect of any Transferred
Product Technology are paid or payable to any third parties for the use by
Seller or another member of Seller Group of the Transferred Product Technology.

 

Section 3.06.           Contracts. Each Transferred Contract is valid, binding,
and in full force and effect, and is enforceable by the applicable member of
Seller Group in accordance with its terms subject, as to enforcement, to
applicable bankruptcy, insolvency, moratorium, reorganization or similar laws
affecting creditors’ rights generally. The applicable member of Seller Group has
performed all obligations, in all material respects, required to be performed by
it under each Transferred Contract, and such member of Seller Group is not in
material breach or default thereunder and, to the knowledge of Seller, no other
party to such Transferred Contract is in material breach or default thereunder.
As of the date of this Agreement, no counterparty to any Transferred Contract
has notified the Company that such counterparty (a) ceased, or intends to cease
after the Closing Date, its goods or services under such Transferred Contract,
or (b) terminated or materially reduced, or intends to terminate or materially
reduce after the Closing Date, its relationship with the Company under such
Transferred Contract (including by sending a notice of a right of first refusal
or similar correspondence regarding a reduction in price or quantity of the
Products under such Transferred Contract).

 

Section 3.07.           Regulatory Matters.

 

(a)            Since January 1, 2017, (i) no member of Seller Group has received
(A) any FDA Form 483 Notice of Observation with respect to any Product or any
facility in which any Product is manufactured, (B) any FDA Notice of Adverse
Finding with respect to any Product or (C) any “warning letter” or similar
written correspondence from the FDA with respect to any Product and (ii) there
has not been a recall or market withdrawal of any Product by any member of
Seller Group, whether voluntary or involuntary. No recall or market withdrawal
of any Product by any member of Seller Group is pending or, to the knowledge of
Seller, threatened in connection with any Product.

 

(b)            All Transferred Product ANDAs and Transferred Product FDA
Materials filed with the FDA were, at the time of filing, true and complete in
all material respects. To the knowledge of Seller, since January 1, 2017, no
member of Seller Group or officer, employee or agent thereof has (i) made an
untrue statement of a material fact to the FDA with respect to any Product,
(ii) failed to disclose a material fact required to be disclosed to the FDA with
respect to any Product or (iii) committed an act with respect to any Product
that would reasonably be expected to provide a basis for the FDA to invoke its
policy in respect of “Fraud, Untrue Statements of Material Facts, Bribery, and
Illegal Gratuities” set forth in 56 Fed. Reg. 46191, as amended. Seller has made
available to Purchaser true and complete copies of all material correspondence
with the FDA in Seller’s possession or control with respect to the Transferred
Product ANDA.

 

(c)            Except as would not reasonably be expected to be material to the
Transferred Assets, the Transferred Product ANDAs are valid and in full force
and effect and not subject to any Proceeding for suspension or revocation.

 



 15 

 

 

Section 3.08.           Proceedings. There is no (a) outstanding Judgment
against any member of Seller Group, (b) Proceeding pending or, to the knowledge
of Seller, threatened against any member of Seller Group or (c) investigation by
any Governmental Entity pending or, to the knowledge of Seller, threatened
against any member of Seller Group, in the case of each of clauses (a), (b) and
(c), in respect of the Products or the Transferred Assets, including, without
limitation, any Proceeding to place a clinical hold order on, or otherwise
terminate, delay, or suspend, any proposed or ongoing pre-clinical or clinical
studies, trials, investigational new drug applications, or investigations
conducted or proposed to be conducted in connection with the Transferred Assets.

 

Section 3.09.           Compliance with Applicable Law.

 

(a)            The development, manufacturing, marketing, commercialization,
distribution and sale of the Products by Seller Group, to the knowledge of
Seller, is in material compliance with, and since January 1, 2017, has been in
material compliance with, all Applicable Law.

 

(b)            Since January 1, 2017, no member of Seller Group has received any
written notice from any Governmental Entity alleging any failure of the
development, manufacturing, marketing, commercialization, distribution and sale
of the Products to comply with any Applicable Law.

 

(c)            Anti-Bribery. Within the past six (6) years, no member of the
Seller Group or any of their directors, officers, or to the knowledge of Seller,
any employees, agents or consultants, or any other Person acting for, or on
behalf of, the Seller Group, directly or indirectly:

 

(i)            has violated or is in violation of the U.S. Foreign Corrupt
Practices Act (the “FCPA”) or any other laws regarding corruption or illegal
payments applicable to the Seller Group (collectively with the FCPA, the
“Improper Payment Laws”);

 

(ii)           has made, undertaken, offered to make, promised to make or
authorized the payment or giving of any bribe, rebate, payoff, influence
payment, kickback or other payment, gift or other transfer of money or anything
of value (including meals or entertainment) to (A) any officer, employee or
ceremonial office holder of any government, instrumentality thereof,
government-controlled legal entity or supra-national organization (such as the
United Nations), (B) any political party, (C) any political candidate, or
(D) any royal family member, that is prohibited under any Improper Payment Law
or otherwise for the purpose of influencing any act or decision of such payee in
his or her official capacity, inducing such payee to do or omit to do any act in
violation of his or her lawful duty, securing any improper advantage or inducing
such payee to use his or her influence with a government or instrumentality
thereof to affect or influence any act or decision of such government or
instrumentality in violation of his or her lawful duty (any of the foregoing a
“Prohibited Payment”);

 

(iii)          has used funds or other assets, or made any promise or
undertaking, for establishment or maintenance of a secret, unrecorded or
improperly recorded fund (a “Prohibited Fund”); or

 

(iv)          has made any false or fictitious entries in any books or records
of the Seller Group relating to any Prohibited Payment or Prohibited Fund.

 

Section 3.10.           Transferred Assets. The Transferred Assets comprise all
of the assets of Seller Group (excluding all employees, independent contractors,
real estate and general administrative overhead assets) that are necessary and
useful to develop, manufacture, market, commercialize, distribute and/or sell,
as applicable, the Products in a manner substantially consistent with the manner
in which the Products were developed, manufactured, marketed, commercialized,
distributed and/or sold, as applicable, by Seller Group immediately prior to the
Closing Date. Upon the Closing, no member of the Seller Group will hold any
assets that are of the same kind of assets as the Transferred Assets that are
reasonably necessary to enable Purchaser to develop, manufacture, market,
commercialize, distribute and/or sell the Products in a manner substantially
consistent with the manner in which the Products were developed, manufactured,
marketed, commercialized, distributed and/or sold by the Seller Group
immediately prior to the Closing Date.

 



 16 

 

 

Section 3.11.           Transferred Inventory. The Transferred Inventory will be
of quality and quantity usable and saleable in the ordinary course of business
consistent with past practice, except in each case for excess, obsolete items
and items of below-standard quality in the Estimated Closing Inventory (which,
for the avoidance of doubt, are deemed Excluded Assets). Since December 31,
2018, Seller has sold Products in quantities that are materially consistent with
the demand and ordinary shipment and sales practices of Seller, and Seller has
not engaged in “channel stuffing” of any of the Products.

 

Section 3.12.           Brokers or Finders. Except as set forth in the
Disclosure Letter, no member of Seller Group has entered into any Contract
pursuant to which any agent, broker, investment banker or other firm or person
is or will be entitled to any broker’s or finder’s fee or any other commission
or similar fee in connection with any of the transactions contemplated by this
Agreement.

 

Section 3.13.           Profit and Loss Statement. Attached to Section 3.13 of
the Disclosure Letter is a true and complete copy of the profit and loss
statements of the Transferred Assets for the eleven-month period ended
November 30, 2019 (the “Financial Statement”). The Financial Statement (i) was
derived from and are in accordance with the books and records of the Seller
Group, and (ii) fairly presents the results of operations of the Transferred
Assets as of the date thereof and for the period indicated.

 

Section 3.14.           Taxes.

 

(a)            All Tax Returns required to be filed by Seller or otherwise
related to the Transferred Assets have been duly and timely filed. All such Tax
Returns are true and complete in all respects.

 

(b)            No claim has been made by a Taxing Authority in a jurisdiction
where Seller does not file a Tax Return such that Seller may have been subject
to taxation in that jurisdiction.

 

(c)            All Taxes owed by Seller or otherwise related to the Transferred
Assets that are or have become due have been timely paid in full.

 

(d)            There are no Liens other than Permitted Liens on any of the
Transferred Assets related to any Taxes.

 

(e)            All Taxes which Seller is (or was) required by Law to withhold,
collect, or deposit in connection with amounts paid or owing to any employee,
independent contractor, creditor, stockholder, or other third party have been
duly withheld, collected, deposited, or paid over to the proper Taxing
Authority.

 

(f)             Seller has not been the subject of any audits, inquiries, or
other proceedings with respect to Taxes, and there are no pending or active
audits or legal proceedings involving Tax matters or, to knowledge of Seller,
threatened audits, inquiries or proposed deficiencies or other claims for unpaid
Taxes of Seller or Taxes otherwise relating to the Transferred Assets.

 

(g)            Purchaser will not be held liable for any Taxes that are or have
become due on or prior to the Closing Date as a successor or transferee, by
statute, contract or otherwise, as a result of the transfer of any Transferred
Assets under this Agreement.

 

(h)            Seller has not (i) granted a power-of-attorney relating to Tax
matters in connection with the Transferred Assets to any person, or (ii) applied
for and/or received a ruling or determination from a Taxing Authority regarding
a past or prospective transaction relating to the Transferred Assets.

 



 17 

 

 

(i)             Seller has not participated in a reportable transaction (as
defined in U.S. Treasury Regulations Section 1.6011-4(b)), or a transaction
without economic substance (within the meaning of Section 7701(o) of the Code).

 

(j)             There are no outstanding agreements extending or waiving the
statutory period of limitation applicable to any claim for, or the period for
the collection or assessment of Taxes with respect to the Transferred Assets.

 

(k)            None of the Transferred Assets is subject to any tax partnership
agreement or is otherwise treated, or required to be treated, as held in an
arrangement requiring a partnership income Tax Return to be filed under
Subchapter K of Chapter 1 of Subtitle A of the Code.

 

(l)             Each of the representations and warranties set forth in this
Section 3.14 are made with respect to any predecessors of Seller.

 

Section 3.15.           Employment and Employee Benefits. Neither Seller nor any
other member of the Seller Group is a party to a collective bargaining or other
labor agreement and, to the knowledge of Seller, no organizational activities by
a union or other labor representative have occurred during the prior 12 month
period with respect to employees of Seller or any member of the Seller Group.
Neither Seller nor any member of the Seller Group maintains or contributes to,
or has any obligation to contribute to or otherwise has any liability with
respect to, any Seller Benefit Plan. Seller and each member of the Seller Group
has complied in all material respects with the requirements of Section 4980B
with respect to continuation of health benefits. Neither Seller nor any member
of the Seller Group has any liability under WARN.

 

Article IV
Representations and Warranties of Purchaser

 

Purchaser hereby represents and warrants to Seller as follows:

 

Section 4.01.          Organization and Standing. Purchaser is a validly
existing corporation and in good standing under the laws of the State of
Delaware and has full corporate power and authority to enable it to conduct its
business as presently conducted by it. Except as would not reasonably be
expected to have a Purchaser Material Adverse Effect, each of Purchaser’s
subsidiaries is validly existing under the laws of its jurisdiction of
organization and has full corporate or other power and authority to enable it to
conduct its business as presently conducted by it.

 



 18 

 

 

Section 4.02.          Authority; Execution and Delivery, Enforceability.
Purchaser has full corporate power and authority to execute this Agreement and
the Ancillary Agreements to which it is, or is specified to be, a party and to
consummate the transactions contemplated to be consummated by it by this
Agreement and such Ancillary Agreements. Each of Purchaser’s subsidiaries has
or, prior to the Closing, will have full corporate or other power and authority
to execute the Ancillary Agreements to which it is, or is specified to be, a
party and to consummate the transactions contemplated to be consummated by it by
such Ancillary Agreements. Purchaser has taken all corporate action required by
its organizational documents to authorize the execution and delivery of this
Agreement and the Ancillary Agreements to which it is, or is specified to be, a
party and to authorize the consummation of the transactions contemplated to be
consummated by it by this Agreement and such Ancillary Agreements. Each of
Purchaser’s subsidiaries has or, prior to the Closing, will have taken all
corporate or other action required by its organizational documents to authorize
the execution and delivery of the Ancillary Agreements to which it is, or is
specified to be, a party and to authorize the consummation of the transactions
contemplated to be consummated by it by such Ancillary Agreements. Purchaser has
duly executed and delivered this Agreement and prior to the Closing will have
duly executed and delivered each Ancillary Agreement to which it is, or is
specified to be, a party and, assuming due authorization, execution and delivery
by the members of Seller Group party thereto, this Agreement constitutes, and
each Ancillary Agreement to which it is, or is specified to be, a party will
after the Closing constitute, its legal, valid and binding obligation,
enforceable against it in accordance with its terms subject, as to enforcement,
to applicable bankruptcy, insolvency, moratorium, reorganization or similar laws
affecting creditors’ rights generally and to general equitable principles. Each
of Purchaser’s subsidiaries prior to the Closing will have duly executed and
delivered each Ancillary Agreement to which it is, or is specified to be, a
party, if any, and, assuming due authorization, execution and delivery by the
members of Seller Group party thereto, each Ancillary Agreement to which it is,
or is specified to be, a party will after the Closing constitute its legal,
valid and binding obligation, enforceable against it in accordance with its
terms subject, as to enforcement, to applicable bankruptcy, insolvency,
moratorium, reorganization or similar laws affecting creditors’ rights generally
and to general equitable principles.

 

Section 4.03.          No Conflicts or Violations, No Consents or Approvals
Required. The execution and delivery by Purchaser of this Agreement do not and
the consummation of the transactions contemplated to be consummated by it by
this Agreement will not, and the execution and delivery by each member of
Purchaser Group of each Ancillary Agreement to which it is, or is specified to
be, a party will not and the consummation of the transactions contemplated to be
consummated by it by such Ancillary Agreement will not, conflict with, or result
in any breach of or constitute a default under, or result in the creation of any
Lien upon any of the properties or assets of any member of Purchaser Group
under, any provision of (a) the organizational documents of any member of
Purchaser Group, (b) any Contract to which any member of Purchaser Group is a
party or by which any of their respective properties or assets is bound, (c) any
contract, agreement, commitment, indenture, mortgage, lease, pledge, note, bond,
license, permit, or other instrument or obligation of any member of the
Purchaser Group, or (d) any Judgment or Applicable Law applicable to any member
of Purchaser Group or any of their respective properties or assets, other than,
in the case of clauses (b), (c) and (d) above, any such conflicts, breaches,
defaults or Liens that would not reasonably be expected to have a Purchaser
Material Adverse Effect. No Consent of, or registration, declaration or filing
with, any Governmental Entity is required to be obtained or made by or with
respect to any member of Purchaser Group in connection with the execution,
delivery and performance of this Agreement or the consummation of the
transactions contemplated to be consummated by it by this Agreement.

 

Section 4.04.          Proceedings. There is no (a) outstanding Judgment against
any member of Purchaser Group, (b) Proceeding pending or, to the knowledge of
Purchaser, threatened against any member of Purchaser Group or (c) investigation
by any Governmental Entity pending or, to the knowledge of Purchaser, threatened
against any member of Purchaser Group that, in the case of each of clauses (a),
(b) and (c), would reasonably be expected to have a Purchaser Material Adverse
Effect.

 

Section 4.05.          Availability of Funds. Purchaser has, and at the Closing
will have, available cash and capacity under existing borrowing facilities which
together are sufficient to enable it to consummate the Acquisition and the other
transactions contemplated by this Agreement and the Ancillary Agreements.

 

Section 4.06.          Brokers or Finders. No member of Purchaser Group has
entered into any Contract pursuant to which any agent, broker, investment banker
or other firm or person is or will be entitled to any broker’s or finder’s fee
or any other commission or similar fee in connection with any of the
transactions contemplated by this Agreement.

 



 19 

 

 

Article V
RESERVED

 

Article VI
RESERVED

 

Article VII
RESERVED

 

Article VIII
Indemnification

 

Section 8.01.          Survival of Representations, Warranties and Covenants.
All representations, warranties and covenants contained in this Agreement or any
Ancillary Agreement shall survive the Closing and remain in full force and
effect as follows: (a) for a period of 15 months following the Closing Date,
with respect to all representations and warranties, other than with respect to
(i) Seller Fundamental Representations and Purchaser Fundamental Representations
which shall survive the Closing and remain in full force and effect for a period
of 24 months following the Closing Date, and (ii) the representations and
warranties of Seller set forth in Section 3.14 (Taxes) and the covenant to
indemnify for any Excluded Tax that is a Retained Liability pursuant to
Section 8.02(c), which shall survive for a period of sixty (60) days following
the expiration of the applicable statute of limitations (including any
extensions thereof), or (b) with respect to each other covenant or agreement
contained in this Agreement or any Ancillary Agreement, for a period following
the Closing in accordance with its terms (the respective expiration dates for
the survival of the representations and warranties and covenants and agreements
shall be referred to herein as the “Expiration Date”), except that any
representation, warranty, covenant or agreement that would otherwise terminate
in accordance with clause (a) or (b) will continue to survive if a Claim Notice
shall have been timely given to the Indemnifying Party by the Indemnified Party
on or prior to such applicable Expiration Date, until the related claim for
indemnification has been satisfied or otherwise resolved as provided in this
Article VIII.

 

Section 8.02.          Indemnification by Seller. Subject to the limitations set
forth in Section 8.05, from and after the Closing, Seller shall indemnify,
defend and hold harmless each member of Purchaser Group and each of their
respective officers, directors, employees, stockholders, agents and
representatives (the “Purchaser Indemnitees”) from and against any and all
claims, losses, damages, liabilities, obligations or expenses, including
reasonable third party legal fees and expenses (collectively, “Losses”), to the
extent arising or resulting from any of the following:

 

(a)            any inaccuracy or breach as of the date of this Agreement and as
of the Closing Date of any representation or warranty of Seller contained in
this Agreement;

 

(b)            any breach of or failure to perform any covenant or agreement of
Seller contained in this Agreement;

 

(c)            any Retained Liability; and

 

(d)            any items specifically excluded from coverage under the R&W
Policy and set forth on Schedule XI attached hereto.

 

Section 8.03.          Indemnification by Purchaser. Subject to the limitations
set forth in Section 8.05, from and after the Closing, Purchaser shall
indemnify, defend and hold harmless each member of Seller Group and each of
their respective officers, directors, employees, stockholders, agents and
representatives (the “Seller Indemnitees”) from and against any and all Losses,
to the extent arising or resulting from any of the following:

 



 20 

 

 

 

(a)            any inaccuracy or breach as of the date of this Agreement and as
of the Closing Date of any representation or warranty of Purchaser contained in
this Agreement;

 

(b)            any breach of or failure to perform any covenant or agreement of
Purchaser contained in this Agreement; and

 

(c)            any Assumed Liability.

 

Section 8.04.          Indemnification Procedures.

 

(a)            Procedures Relating to Indemnification of Third Party Claims. If
any Purchaser Indemnitee or Seller Indemnitee, as applicable (the “Indemnified
Party”), receives written notice of the commencement of any Proceeding or the
assertion of any claim by a third party or the imposition of any penalty or
assessment for which indemnity may be sought under Section 8.02 or 8.03 (a
“Third Party Claim”), and such Indemnified Party intends to seek indemnity
pursuant to this Article VIII, the Indemnified Party shall promptly provide
Purchaser (if a Seller Indemnitee is the Indemnified Party) or Seller (if a
Purchaser Indemnitee is the Indemnified Party), as applicable (the “Indemnifying
Party”), with written notice of such Third Party Claim, stating the nature,
basis and the amount thereof, to the extent known, along with copies of the
relevant documents evidencing such Third Party Claim and the basis for
indemnification sought. Failure of the Indemnified Party to give such notice
will not relieve the Indemnifying Party from liability on account of this
indemnification, except if and to the extent that the Indemnifying Party is
actually materially prejudiced thereby. The Indemnifying Party will have 30 days
from receipt of any such notice of a Third Party Claim to give notice to assume
the defense thereof. If notice to the effect set forth in the immediately
preceding sentence is given by the Indemnifying Party, the Indemnifying Party
will have the right to assume the defense of the Indemnified Party against the
Third Party Claim with counsel of its choice. So long as the Indemnifying Party
has assumed the defense of the Third Party Claim in accordance herewith, (i) the
Indemnified Party may retain separate co-counsel at its sole cost and expense
and participate in the defense of the Third Party Claim, and (ii) the
Indemnifying Party will not consent to the entry of any Judgment or enter into
any settlement with respect to the Third Party Claim unless (A) the Indemnified
Party has consented in writing (such prior written consent not to be
unreasonably withheld or delayed) or (B) (i) the Indemnifying Party pays the
full amount of the Liability in connection with such Third Party Claim,
(ii) there is an unconditional release of all Indemnified Parties from all
Liability arising out of such Third Party Claim or Action, and (iii) no
Indemnified Party admits to any wrongdoing. The parties will cooperate in good
faith in responding to, defending against, or settling Third Party Claims;
provided that the foregoing will not require any person to take any action that
would violate Law. Whether or not the Indemnifying Party has assumed the defense
of a Third Party Claim, the Indemnifying Party will not be obligated to
indemnify the Indemnified Party hereunder for any settlement entered into or any
Judgment consented to with respect to such Third Party Claim without the
Indemnifying Party’s prior written consent (such written consent will not be
unreasonably withheld or delayed).

 

(b)            Procedures for Non-Third Party Claims. Upon the discovery of any
matter giving rise to a claim of indemnity under Section 8.02 or 8.03 (but not
involving a Third Party Claim), the Indemnified Party shall promptly provide the
Indemnifying Party with written notice of such claim, stating the nature, basis
and the amount thereof, if known, along with copies of the relevant documents
evidencing such claim and the basis for indemnification sought. Failure of the
Indemnified Party to give such notice will not relieve the Indemnifying Party
from liability on account of this indemnification, except to the extent that the
Indemnifying Party is actually materially prejudiced thereby. The Indemnifying
Party will have 30 days from receipt of any such notice to dispute a claim of
the Indemnified Party. If the Indemnifying Party has timely disputed such a
claim, the Indemnified Party and the Indemnifying Party shall attempt to resolve
in good faith such dispute within 30 days of the Indemnifying Party providing
notice to the Indemnified Party of the dispute of such claim (it being
understood that such good faith attempt shall not require either party to submit
the dispute to arbitration). If such dispute is not so resolved within such
30-day period, then either party may initiate a lawsuit with respect to the
subject matter of such dispute in accordance with, and subject to the
limitations of, Article XI.

 





21

 

 

(c)            Cooperation. The parties shall reasonably cooperate in resolving
any claim of indemnity under Section 8.02 or 8.03 (including any Third Party
Claim). Such cooperation will include, upon reasonable advance written notice,
during normal business hours and so long as it does not unreasonably disrupt the
normal operations of the business, providing reasonable access to and copies of
information, records and documents relating to such claim and furnishing
employees to assist in the investigation, defense and resolution of such claim.
Notwithstanding the immediately foregoing sentence, this Section 8.04(c) shall
not obligate the providing party to (a) adversely affect the ability of such
party to assert attorney-client or attorney work product privilege or a similar
privilege, (b) furnish information, documents, or records if the parties are in
an adversarial relationship in litigation or arbitration, in which case the
applicable rules relating to discovery shall govern, (c) violate any Applicable
Law or Judgment, or (d) breach any duty of confidentiality owed to any person
whether such duty arises contractually, statutorily or otherwise.

  

Section 8.05.          Limits on Indemnification.

 

(a)            Notwithstanding anything contained herein to the contrary:

 

(i)         Seller Limits:

 

(A)            Seller shall not be liable, pursuant to Section 8.02(a) and
Section 8.02(d) for any Losses suffered by any Purchaser Indemnitee unless the
aggregate amount of all such Losses suffered by Purchaser Indemnitees exceeds,
on a cumulative basis, an amount equal to $262,500, and then only to the extent
that such Losses exceed such amount; provided, that, the foregoing
indemnification limitations shall not apply to indemnity claims made by
Purchaser Indemnitees pursuant to Section 8.02(a) and Section 8.02(d) with
respect to Seller Fundamental Representations, the representations and
warranties set forth in Section 3.14 (Taxes), or fraud;

 

(B)            except in the case of fraud, the R&W Policy and the Indemnity
Escrow Account shall be the sole and exclusive recourse for claims made by
Purchaser Indemnitees pursuant to Section 8.02(a);

 

(C)            except in the case of fraud, the aggregate liability of Seller
for Losses pursuant to Section 8.02(d) shall in no event exceed $7,875,000; and

 

(D)            the aggregate liability of Seller hereunder shall in no event
exceed the Purchase Price received by Seller under this Agreement.

 

(ii)        Purchaser Limits:

 

(A)            Purchaser shall not be liable, pursuant to Section 8.03(a) for
any Losses suffered by any Seller Indemnitee unless the aggregate amount of all
such Losses suffered by Seller Indemnitees exceeds, on a cumulative basis, an
amount equal to $262,500, and then only to the extent that such Losses exceed
such amount; provided, that, the foregoing indemnification limitations shall not
apply to indemnity claims made by Seller Indemnitees pursuant to
Section 8.03(a) with respect to Purchaser Fundamental Representations or fraud;

 

(B)            the aggregate liability of Purchaser for any Losses pursuant to
Section 8.03(a) shall, in no event, exceed $7,875,000; provided, that, the
foregoing indemnification limitations shall not apply to indemnity claims made
by Seller Indemnitees pursuant to Section 8.03(a) with respect to Purchaser
Fundamental Representations or fraud; and

 



22

 

 

(C)            the aggregate liability of Purchaser hereunder shall in no event
exceed the Purchase Price payable to Seller under this Agreement.

 

(b)          Order of Recovery; Set-Off Against Earn-Out Payments.
Notwithstanding anything contained herein to the contrary, Purchaser
Indemnitees’ right to indemnification for Losses under Section 8.02 that are
finally determined to be owed in accordance with Section 8.04 shall be subject
to the following, to be satisfied exclusively from and asserted against, in
order, in each case, subject to the terms, conditions and limitations of this
Agreement:

 

(i)            first, if the Indemnity Escrow Account has not been exhausted or
released, to the extent of the remaining funds in the Indemnity Escrow Account,
then Purchaser, on the one hand, and Seller, on the other hand, shall jointly
instruct the Escrow Agent to disburse from the Escrow Account to such Purchaser
Indemnitees an amount equal to the lesser of (A) the amount of Losses to which
such Purchaser Indemnitees is entitled to be indemnified, and (B) the then
remaining balance of the Indemnity Escrow Account;

 

(ii)           second, if the amount of Losses to which such Purchaser
Indemnitee is entitled to be indemnified exceeds the amounts satisfied under
Section 8.05(b)(i), and solely in the case of claims made by Purchaser
Indemnitees pursuant to Section 8.02(a), against the R&W Policy, to the extent
then available and Losses are recoverable thereunder; and

 

(iii)          third, if the amount of Losses to which such Purchaser Indemnitee
is entitled to be indemnified exceeds the amount satisfied in accordance with
Section 8.05(b)(i) and (ii), either, at Purchaser’s option, (A) by withholding
and setting off against any amount of an Earn-Out Payment otherwise due to be
paid under Section 2.05 or (B) directly against Seller.

 

(c)           Neither party hereto shall be liable hereunder to the other party
hereto for any indirect, special, incidental, consequential or punitive damages
(whether for loss of current or future revenues or profits, loss in value or
otherwise) and no “multiple of revenues” or “multiple of profits” or similar
valuation methodology shall be used in calculating the amount of any Losses.

 

(d)           The amount of any Loss for which indemnification is provided under
this Article VIII shall be determined after deducting therefrom any amounts
actually recovered by the Indemnified Party from any third party (including
insurance proceeds) as a result of the facts or circumstances giving rise to the
Losses.

 

(e)           Each Indemnified Party shall mitigate any Losses for which it is
entitled to indemnification under this Article VIII, including by using its
commercially reasonable efforts to pursue recovering any proceeds reasonably
available under insurance policies; provided that no such Indemnified Party
shall be required to take any action or refrain from taking any action that is
contrary to any applicable Contract or Applicable Laws binding on such
Indemnified Party or any affiliate thereof.

 

(f)            For the purposes of determining the amount of any Losses arising
out of, relating to or resulting from any inaccuracy or breach of any
representation or warranty to be true and correct, and for purposes of
determining whether or not such inaccuracy or breach has occurred, such
representations and warranties shall be considered without giving effect to any
limitation or qualifications as to “materiality,” “Seller Material Adverse
Effect”, “Purchaser Material Adverse Effect” or any other derivation of the word
“material.”

 



23

 

 

(g)            Purchaser acknowledges that it and its representatives have
received or been afforded the opportunity to review prior to the date of this
Agreement all written materials which Seller Group was required to make
available to Purchaser pursuant to this Agreement on or prior to the date of
this Agreement. Purchaser acknowledges that it and its representatives (i) have
been permitted access to the books and records, Contracts and other properties
and assets of Seller Group to the extent relating to the Products, the
Transferred Assets or the Assumed Liabilities and (ii) have had an opportunity
to discuss with employees of Seller Group the Products, the Transferred Assets
and the Assumed Liabilities, in the case of each clauses (i) and (ii) that
Purchaser and its representatives have desired or requested to see, review or
discuss, as applicable. Purchaser further acknowledges and agrees that (A) other
than the representations and warranties of Seller specifically contained in
Article III, no member of Seller Group or any other person has made or makes any
representation or warranty either expressed or implied (1) with respect to the
Products, the Transferred Assets, the Assumed Liabilities or the transactions
contemplated by this Agreement or the Ancillary Agreements or (2) as to the
accuracy or completeness of any information regarding the Products, the
Transferred Assets, the Assumed Liabilities or the transactions contemplated by
this Agreement or by the Ancillary Agreements made available to Purchaser and
its representatives and (B) Purchaser Indemnitees shall have no claim or right
to indemnification pursuant to this Article VIII and no member of Seller Group
or any other person shall have or be subject to any liability to any Purchaser
Indemnitee or any other person with respect to any information, documents or
materials made available by Seller Group or any of its representatives to
Purchaser and its representatives, including any information, documents or
materials made available to Purchaser and its representatives in any “data room”
(whether electronic or otherwise) or in any other form (it being understood that
this clause (B) does not supersede or otherwise affect the representations and
warranties of Seller specifically contained in Article III). Without limiting
the generality of the foregoing, except as provided under this Agreement,
Purchaser acknowledges and agrees that no member of Seller Group or any other
person has made or makes any representation or warranty relating to the
maintenance, repair, condition, design, performance or marketability of any
Transferred Asset, including merchantability or fitness for a particular
purpose.

 



Section 8.06.          Tax Treatment of Indemnification.  For all Tax purposes,
Purchaser and Seller agree to treat (and shall cause each other member of
Purchaser Group or Seller Group, respectively, to treat) any indemnity payment
under this Agreement as an adjustment to the Purchase Price unless otherwise
required by a final determination by the IRS or other applicable Taxing
Authority (which shall include, in the case of the IRS, the execution of an IRS
Form 870-AD or successor form), a final judgment of a court of competent
jurisdiction, or a change in Applicable Law occurring after the date hereof.

 

Section 8.07.          Exclusive Remedy. Except for fraud or any non-monetary
equitable relief to which any party hereto may be entitled from and after the
Closing, the indemnification provisions contained in this Article VIII are
intended to provide the sole and exclusive remedy following the Closing as to
all Losses any party hereto (and any other Seller Indemnitee or Purchaser
Indemnitee) may incur arising from or relating to the Agreement and the
Ancillary Agreements and the transactions contemplated hereunder and thereunder,
and each party hereby waives, to the full extent they may do so, any other
rights or remedies that may arise under any applicable statute, rule or
regulation.

 



24

 

 

Article IX
Tax Matters

 

Section 9.01.         Tax Matters.

 

(a)           Allocation of Taxes. In the case of any Straddle Period,
(i) income Taxes, sales and use Taxes, value added Taxes and withholding Taxes
shall be computed as if such taxable period ended on (and included) the Closing
Date and (ii) all other Taxes (including Property Taxes) for the Pre-Closing Tax
Period shall be equal to the amount of such Taxes for the entire Straddle Period
multiplied by a fraction, the numerator of which is the number of days during
the Straddle Period that are in the Pre-Closing Tax Period and the denominator
of which is the number of days in the entire Straddle Period.

 

(b)           Filing of Tax Returns and Payment and Refunds of Taxes. The party
required by Applicable Law to file any Tax Return with respect to any Taxes
applicable to the Transferred Assets for any Straddle Period shall timely file
such Tax Return and pay such Taxes to the applicable Taxing Authority. To the
extent Purchaser so pays any Taxes that are Retained Liabilities or Seller so
pays any Taxes that are Assumed Liabilities, Seller or Purchaser (as applicable)
shall reimburse the other party for the amount of such Taxes. To the extent
Purchaser receives a refund of any such Taxes that are Retained Liabilities or
Seller receives a refund of any such Taxes that are Assumed Liabilities,
Purchaser or Seller (as applicable) shall pay over to the other party the amount
of such refund, net of any reasonable out-of-pocket costs and expenses.

 

(c)           Purchase Price Allocation.

  

(i)            No later than 90 days after the Closing Date, Seller shall
deliver to Purchaser a statement (the “Allocation Statement”) allocating the
Purchase Price (increased by the Assumed Liabilities and any other items to the
extent properly taken into account under Section 1060 of the Code) among the
Transferred Assets and any other assets to the extent properly treated as
acquired for Tax purposes pursuant to this Agreement in accordance with
Section 1060 of the Code. If, within 30 days after the delivery of the
Allocation Statement, Purchaser has not notified Seller in writing that
Purchaser objects to the allocation set forth in the Allocation Statement, the
Allocation Statement shall become final and binding on the parties. If, within
such 30-day period, Purchaser has so notified Seller, Purchaser and Seller shall
use commercially reasonable efforts to resolve such dispute within 30 days. In
the event that Purchaser and Seller are able to resolve such dispute within such
30-day period, the allocation reflected on the Allocation Statement shall be
adjusted to reflect such resolution and the Allocation Statement (as so
adjusted) shall become final and binding on the parties. In the event that
Purchaser and Seller are unable to resolve such dispute within such 30-day
period, the parties shall (A) refer the matter to the Independent Expert and
(B) instruct Independent Expert to, no later than 30 days after its acceptance
of the matter, resolve the dispute in a manner consistent with the principles
set forth in this Section 9.01(c)(i) and furnish to each party notice of such
resolution. The Allocation Statement shall then be adjusted to reflect such
resolution and the Allocation Statement (as so adjusted) shall become final and
binding on the parties. All fees and expenses of the Independent Expert shall be
shared equally by the parties.

 

(ii)           Once the Allocation Statement becomes final and binding pursuant
to Section 9.01(c)(i), the parties agree to (A) be bound by the Allocation
Statement for all Tax purposes and (B) act in accordance with the Allocation
Statement in the preparation, filing and audit of any Tax Return, in each case,
unless otherwise required by a closing agreement with an applicable Taxing
Authority or a final judgment of a court of competent jurisdiction.

 



25

 

 

(d)          Transfer Taxes.

 

(i)            All Transfer Taxes shall be borne fifty percent (50%) by Seller
and fifty percent (50%) by Purchaser. If either Seller or Purchaser receives any
refund, credit or recovery of any Transfer Tax that was borne by both parties,
the party receiving such refund, credit or recovery shall promptly pay to the
other party fifty percent (50%) of the amount of such refund, credit or
recovery, net of any reasonable out-of-pocket costs and expenses.

 

(ii)           Each member of Seller Group, on the one hand, and Purchaser and
its affiliates, on the other hand, shall use commercially reasonable efforts to
obtain any available exemption from any Transfer Taxes and shall cooperate with
the other parties in providing any information and documentation that may be
necessary to obtain any such exemption, including any applicable resale or
exemption certificate.

 

(iii)          Seller and Purchaser shall file all Tax Returns and other
documentation required to be filed with respect to all Transfer Taxes and, if
required by Applicable Law, Seller and Purchaser will, and will cause the other
members of Seller Group or Purchaser Group, respectively, to, join in the
execution of any such Tax Returns and other documentation.

 

(e)           Purchaser and Seller agree to provide each other with such
information and assistance as is reasonably necessary, including access to
records and personnel, for the preparation of any Tax Return or for the defense
of any Tax claim or assessment related to the Transferred Assets or the Assumed
Liabilities, whether in connection with an audit or otherwise.

  

(f)           Seller shall deliver to Purchaser at the Closing certificates,
duly executed and acknowledged, certifying that any payments made pursuant to
this Agreement are exempt from withholding pursuant to Section 1445 of the Code.

 

Article X
Additional Agreements

 

Section 10.01.       Publicity; Confidentiality; Non-Compete.

 

(a)           Publicity. No public release or announcement concerning the
transactions contemplated by this Agreement or the Ancillary Agreements shall be
issued by either party without the prior written consent of the other party
(which consent shall not be unreasonably withheld or delayed), except as such
release or announcement may be required by Applicable Law or the rules or
regulations of any United States or foreign securities exchange, in which case
the party required to make such release or announcement shall allow the other
party reasonable time to comment on such release or announcement in advance of
such issuance.

 

(b)           Confidentiality.

 

(i)            Each of Purchaser and Seller acknowledges that the information
provided to it in connection with the Acquisition and the other transactions
contemplated by this Agreement and the Ancillary Agreements is subject to the
terms of the confidentiality agreement between Purchaser and Seller (the
“Confidentiality Agreement”). The terms of the Confidentiality Agreement are
incorporated herein by reference. Effective upon, and only upon, the Closing,
the Confidentiality Agreement shall terminate with respect to information
relating solely to the Products and the Transferred Assets (other than
information relating to the Excluded Assets and the personnel of Seller Group).
For the avoidance of doubt, Purchaser acknowledges that any and all other
information provided to it by Seller Group or any of its representatives
concerning Seller Group shall remain subject to the terms and conditions of the
Confidentiality Agreement from and after the Closing.

 



26

 

 

(ii)          Seller recognizes that it possesses information of a confidential
or secret nature in both written and unwritten form, which has unique commercial
value as related to the Transferred Assets (hereinafter referred to as
“Confidential Information”). For purposes of this Agreement, the foregoing,
“Confidential Information”:

 

(A)            shall include each of the following, to the extent constituting a
Transferred Asset: (I) any pre-clinical, clinical, pharmaceutical development,
prescription, or sales and marketing data for a Product; (II) trade secrets,
processes, methods, data, know-how, prototypes, improvements, inventions,
techniques, product plans, strategies and forecasts, including any development
plans for the use of a Product; (III) forms, Contracts or promotional materials
created for or used solely in relation to a Product; (IV) any correspondence,
memoranda or files related solely to a Product which contain Confidential
Information; and (V) any information, knowledge and data solely related to the
Transferred Assets; and

 

(B)            shall not include (I) any information which is or becomes
generally available to and known by the general public (other than as a result
of a disclosure through the actions of Seller Group or any of its
representatives in violation of this Section or any other obligation of
confidentiality owed to Purchaser or any of Purchaser’s subsidiaries), or
(II) any information, forms, Contracts or other items relating to the Excluded
Assets.

  

(iii)         Seller agrees that, following the Closing, all Confidential
Information shall be the sole property of Purchaser Group and its assigns.

 

(iv)         Through the expiration of the Earn-Out Period, Seller will, and
will cause Seller Subsidiaries and representatives to, keep in strict confidence
all Confidential Information and will not use or disclose any Confidential
Information or anything relating to it, in whole or in part, or permit others to
use or disclose Confidential Information in any way, without the prior written
consent of Purchaser. Seller agrees to inform Purchaser as promptly as
practicable in writing in the event of any breach of this obligation of
confidentiality that becomes known to Seller.

 

(v)          Notwithstanding anything contained in this Agreement to the
contrary, Seller is permitted to disclose the Confidential Information pursuant
to a Judgment; provided that, in each instance, Seller (A) promptly notifies
Purchaser of the Judgment after Seller becomes aware of the Judgment,
(B) cooperates with Purchaser in seeking a protective order or similar relief to
protect the confidentiality of the information to be disclosed, and (C) limits
the disclosure to what is requested by the Judgment.

 

(vi)         Notwithstanding anything contained in this Agreement to the
contrary, for the avoidance of doubt, Seller shall expressly have the right to
disclose and use Confidential Information relating to the Transition Product
ANDAs for the sole purpose of, and to the extent reasonably necessary for,
obtaining marketing approval for the applicable Transition Reference Products in
China.

 

(c)          Non-Compete.

 

(i)            If the Closing occurs, for a period of 48 months beginning on the
Closing Date, Seller will not (and will cause the other members of the Seller
Group not to), directly or indirectly, engage or participate in, or render
services to (whether as an owner, operator, member, shareholder, trustee,
manager, consultant, strategic partner, employee or otherwise, with or without
compensation) any Restricted Business (as defined below) in the Territory. For
the purposes of the foregoing, Seller will not be in breach of this
Section 10.01(c): (A) by reason of its (and/or any other member(s) of the Seller
Group’s) beneficial ownership, of two percent (2%) or less of the equity of a
person that engages in any Restricted Business so long as Seller and the other
members of the Seller Group do not control the operation or management of such
person that engages in any Restricted Business or (B) for exercising its rights
with respect to the Transition Product ANDAs and the Transition Reference
Products in accordance with the terms and conditions hereunder.

 



27

 

 

(ii)           The parties acknowledge and agree that the restrictions contained
in this Section are a reasonable and necessary protection of the immediate
interests of Purchaser, and any violation of these restrictions would cause
substantial harm to Purchaser and that Purchaser would not have entered into
this Agreement and the other Ancillary Agreements without receiving the
additional consideration offered by Seller in binding itself to these
restrictions. In the event of a breach or a threatened breach by Seller or any
Seller Subsidiaries of these restrictions, Purchaser may be entitled to an
injunction restraining Seller or Seller Subsidiaries, as applicable, from such
breach or threatened breach (without the necessity of proving the inadequacy as
a remedy of money damages or the posting of a bond); provided, however, that the
right to injunctive relief will not be construed as prohibiting Purchaser from
pursuing any other available remedies, whether at Law or in equity, for such
breach or threatened breach.

  

(iii)           The term “Restricted Business” means the development,
manufacturing, marketing, commercialization, distribution and sale of a
pharmaceutical generic product that has the same indication as (x) any approved
indication for the Approved Products, (y) any filed indication for the Pending
Products and (z) any targeted indication for the Development Products, in each
case, (x), (y) and (z), as of the Closing.

 

Section 10.02.       Bulk Transfer Laws. Purchaser hereby waives compliance by
Seller Group with the provisions of any so-called “bulk transfer laws” of any
jurisdiction in connection with the sale of the Transferred Assets to Purchaser.

 

Section 10.03.       Post-Closing Information.

 

(a)           For a period of two years following the Closing, Purchaser shall,
and shall cause the other members of Purchaser Group to, afford to Seller and
its accountants, counsel and other representatives reasonable access, upon
reasonable prior written notice during normal business hours, to the books and
records, Contracts and other properties and assets of Purchaser Group solely to
the extent relating to the Products, the Transferred Assets or the Assumed
Liabilities for any reasonable business purpose in respect of Proceedings that
are not adversarial to the Purchaser Group, insurance matters and financial
reporting of Seller Group, if such access does not unreasonably disrupt the
normal operations of Purchaser Group. Notwithstanding the immediately foregoing
sentence, this Section 10.03(a) shall not obligate any member of Purchaser Group
to (a) adversely affect the ability of any member of Purchaser Group to assert
attorney-client or attorney work product privilege or a similar privilege,
(b) furnish information, documents, or records if the parties are in an
adversarial relationship in litigation or arbitration, in which case the
applicable rules relating to discovery shall govern, (c) violate any Applicable
Law or Judgment, or (d) breach any duty of confidentiality owed to any person
whether such duty arises contractually, statutorily or otherwise.

 



28

 

 

(b)            For a period of two years following the Closing, Seller shall,
and shall cause the other members of Seller Group to, afford to Purchaser and
its accountants, counsel and other representatives reasonable access, upon
reasonable prior written notice during normal business hours, to the books and
records, Contracts and other properties and assets of Seller Group solely to the
extent relating to the Products, the Transferred Assets or the Assumed
Liabilities for any reasonable business purpose in respect of Proceedings that
are not adversarial to the Seller Group, insurance matters and financial
reporting of Purchaser Group, if such access does not unreasonably disrupt the
normal operations of Seller Group. Notwithstanding the immediately foregoing
sentence, this Section 10.03(b) shall not obligate any member of Seller Group to
(a) adversely affect the ability of any member of Seller Group to assert
attorney-client or attorney work product privilege or a similar privilege,
(b) furnish information, documents, or records if the parties are in an
adversarial relationship in litigation or arbitration, in which case the
applicable rules relating to discovery shall govern, (c) violate any Applicable
Law or Judgment or (d) breach any duty of confidentiality owed to any person
whether such duty arises contractually, statutorily or otherwise.

 

Section 10.04.       Technology Transfer; FDA Approval.

 

(a)           Seller and Purchaser shall use commercially reasonable efforts to
effect an orderly transfer of the Product Scientific and Regulatory Material and
the Product Technology from Seller Group to Purchaser Group pursuant to the
terms of this Agreement as promptly as practicable after the Closing.

 

(b)           Seller and Purchaser shall cooperate in good faith to prepare and
submit on or after the Closing Date all required notices to the FDA regarding
the transfer of the Transferred Product ANDAs (expressly excluding all
Transition Product ANDAs) from Seller Group to Purchaser Group. In connection
with, and without limiting, the foregoing:

  

(i)           within five (5) business days of the Closing Date, Seller shall
deliver one or more flash drives to Purchaser containing one eCTD sequence for
each Transferred Product ANDA and each Transition Product ANDA;

 

(ii)          within ten (10) business days of the Closing Date, (A) with
respect to each Transferred Product ANDA, Seller shall deliver, or cause to be
delivered, to the FDA a Seller FDA Letter, and (B) with respect to each
Transition Product ANDA, Seller shall deliver, or cause to be delivered, to the
FDA a US Agent Appointment Letter;

 

(iii)         within fifteen (15) business days of the Closing Date, (A) with
respect to each Transferred Product ANDA and each Transition Product ANDA,
Seller shall deliver one or more flash drives to Purchaser containing all
applicable electronic RA files (except in the case of the Transferred Product
ANDA for Indapamide, which files shall be delivered in both electronic/eCTD and
paper files), and (B) with respect to each Transferred Product ANDA, Purchaser
shall deliver, or cause to be delivered, to the FDA a Purchaser FDA Letters;
provided, that any and all flash drives required to be delivered to Purchaser
pursuant to Section 10.04(i) and (iii) shall be delivered to the following
recipient at the physical address listed below, and Seller shall provide
tracking numbers for such deliveries to the email account listed below:

 

Justin Uthup, Associate Director Regulatory Affairs

ANI Pharmaceuticals, Inc. 

3757 Willow Stone Lane, Wake Forest, NC 27587 

Phone: 919-647-9794 

Email: justin.uthup@anipharmaceuticals.com

 



29

 

 

(iv)          following the Closing, Seller will notify Purchaser of any FDA
communications related to the Transferred Product ANDAs and the Transition
Product ANDAs within one (1) business day;

 

(v)           if, following the Closing, Seller is unable to update or recertify
drug listings for any of the Transferred Product ANDAs or the Transition Product
ANDAs that exist in Seller’s labels, Purchaser shall have authority to update or
recertify such drug listings on Seller’s behalf for the purposes of maintaining
FDA compliance;

 

(vi)          Seller shall provide Medwatch forms for all individual adverse
event cases to Purchaser received on or prior to the Closing Date relating to
Products with applicable reporting periods closing in January or February of
2020, in each case to be provided to Purchaser no later than January 15, 2020;

 

(vii)         Seller shall process and submit to the FDA all adverse drug
experience cases related to the Products, to the extent received by Seller on or
prior to the Closing Date, in compliance with FDA regulations (for the avoidance
of doubt, such obligation may require Seller to continue to process and submit
such cases after the Closing Date);

 

(viii)        Seller shall forward all adverse drug experience cases related to
the Products that are received by Seller (whether by phone, email, or other
communication) following the Closing Date, within one Business Day of such
receipt, to Purchaser at the following contact: phone: 1-800-308-6755, email:
PVsupport@safetycall.com;

 

(ix)           Within sixty (60) days following the Closing Date, Seller shall
migrate its electronic safety database, including all historical adverse drug
experience cases related to the Products prior to the Closing Date, to
Purchaser’s electronic safety database; and

  

(x)            within fifteen (15) business days of the Closing Date, Seller
shall notify Purchaser that the annual report for the Product Indapamide has
been properly submitted to the FDA.

 

(c)           Seller shall take all actions necessary to transition the website
https://www.penicillaminesavings.com to Purchaser’s webmaster within five
(5) business days of the Closing Date.

 

(d)           In connection with activities undertaken pursuant to this
Section 10.04, Seller shall bear the costs incurred by Seller Group and
Purchaser shall bear the costs incurred by Purchaser Group.

 

Section 10.05.        Insurance. At all times from the Closing Date through the
date which is three (3) years after the Closing Date, Purchaser shall maintain
product liability and other insurance for Purchaser Group that is reasonable and
customary in the pharmaceutical industry in the Territory for companies of
comparable size. Purchaser shall provide Seller with written proof of such
product liability and other insurance upon reasonable advance written request by
Seller.

 

Section 10.06.        Adverse Experience and Field Alert Reporting; Recalls and
Withdrawals.

 

(a)            Prior to the Closing Date, Seller Group shall be responsible for
adverse experience and field alert reporting to the FDA in respect of the
Products. From and after the Closing Date, Purchaser Group shall be responsible
for adverse experience and field alert reporting to the FDA in respect of the
Products. For the avoidance of doubt, Purchaser Group shall be responsible for
adverse experience and field alert reporting to the FDA in respect of the
Transition Reference Products in accordance with Section 10.09 of this
Agreement. From and after the Closing Date, Seller shall promptly notify
Purchaser of any adverse drug experience information (including any new adverse
experience reports or any follow-up adverse experience reports per
Section 10.04(b)(viii)) received by Seller or any field alert reportable events
that become known to Seller, in each case in respect of the Products.

 



30

 

 

(b)            Prior to the Closing Date, Seller Group shall be responsible for
investigating and managing any recall or market withdrawal (whether voluntary or
involuntary) of any Product. From and after the Closing Date, (i) Purchaser
Group shall be responsible for investigating and managing any recall or market
withdrawal (whether voluntary or involuntary) of any Product, and (ii) Seller
shall provide assistance as Purchaser may reasonably request in connection with
any such recall or market withdrawal.

 

Section 10.07.        Misdirected Payments. From and after the Closing Date, if
any member of Seller Group receives any amount which is a Transferred Asset or
is otherwise properly due and owing to Purchaser Group in accordance with the
terms of this Agreement (including in respect of any Products sold by Purchaser
Group from and after the Closing Date), Seller promptly shall remit, or shall
cause to be remitted, such amount (net of any Taxes) to Purchaser at the address
set forth in Section 11.10. From and after the Closing Date, if any member of
Purchaser Group receives any amount which is an Excluded Asset or is otherwise
properly due and owing to Seller Group in accordance with the terms of this
Agreement (including in respect of any Products sold by Seller Group prior to
the Closing Date), Purchaser promptly shall remit, or shall cause to be
remitted, such amount (net of any Taxes) to Seller at the address set forth in
Section 11.10. In the event of any conflict between this Section 10.07 and
Article VIII, Article VIII shall prevail.

 

Section 10.08.        Cross License; Excluded Inventory.

 

(a)            Seller grants to Purchaser an irrevocable, exclusive,
royalty-free, fully paid-up, sublicensable, transferrable license under Seller’s
rights in any labeler code, imprints, logos, debossings, and other names or
marks made on the Transferred Inventory and on any open or future orders of
Products, to sell, distribute and otherwise commercialize or exploit such
Transferred Inventory and Products in the Territory.

 

(b)            Purchaser hereby agrees to, as applicable, sublicense or
partially assign to Seller the Transferred Contracts listed on Schedule IX,
solely to the extent permitted under such Transferred Contracts and necessary
for Seller to commercialize or otherwise exploit the Transition Reference
Products outside of the Territory. Purchaser agrees to use commercially
reasonable efforts to execute and deliver such other documents and to cooperate
with Seller, in each case at Seller’s expense and request, to effect the terms
of the preceding sentence.

 

(c)            Concurrently with the execution of this Agreement, Seller shall
deliver a notice of destruction to EVERSANA in the form attached as Exhibit A.

 

Section 10.09.        Agreements Regarding Transition Product ANDAs; Transition
Reference Products; and GDUFA Escrow Account.

 

(a)            General. With respect to each Transition Product ANDA, during the
applicable Transition Period, Seller will continue to hold, and be the
“in-name-only” owner, of the Transition Product ANDA for the sole purpose of
obtaining marketing approval for the applicable Transition Reference Product in
China.

 

(b)            Exclusive License. With respect to each Transition Product ANDA,
during the applicable Transition Period, Seller hereby grants to Purchaser an
irrevocable, exclusive, royalty-free, fully paid-up, sublicensable,
transferrable license under Seller’s rights in the applicable Transition Product
ANDA to sell, distribute and otherwise commercialize or exploit the applicable
Transition Reference Product in the Territory. For the avoidance of doubt,
following the Closing, Purchaser will (i) have full and exclusive rights to
commercialize the Transition Reference Products for sale in the Territory and
(ii) retain all profits with respect thereto, subject to its obligations to
Seller with respect to the Earn-out Payments.

 



31

 

 

(c)           Transfer. Seller and Purchaser shall take all actions necessary
for Seller to transfer full right and ownership of such applicable Transition
Product ANDA to Purchaser at no cost and to terminate the applicable license
from Section 10.09(b), including, without limitation, the delivery of a
(i) Seller FDA Letter by Seller to the FDA with respect to the applicable
Transition Product ANDA within five (5) business days following the Transition
End Date for each Transition Product ANDA, and (ii) Purchaser FDA Letter by
Purchaser to the FDA with respect to the applicable Transition Product ANDA
within ten (10) business days following delivery of such Seller FDA Letter by
Seller under clause (i) above.

 

(d)           Other.

 

(i)            With respect to each Transition Reference Product, during the
Transition Period for such Transition Reference Product, Purchaser agrees and
covenants to market, sell, and distribute the applicable Transition Reference
Product under Seller’s name as the manufacturer of such Transition Reference
Product. For clarity, Purchaser may indicate that such Transition Reference
Product is distributed by Purchaser on the label or promotional materials
therefor.

 

(ii)           With respect to each Transition Product ANDA, during the
applicable Transition Period, Seller hereby delegates all other rights,
liabilities, obligations, and regulatory responsibilities with respect to such
Transition Product ANDA (e.g., recall rights, adverse event reporting
obligations, annual reporting obligations, interacting with the FDA, etc.) to
Purchaser, and Purchaser hereby assumes all such rights and responsibilities.
Purchaser shall perform and satisfy such rights and responsibilities on behalf
of Seller and in compliance with all applicable Laws, including those Laws
enforced by the FDA; provided, that Seller shall be responsible, and promptly
reimburse Purchaser, for all reasonable and documented fees, costs, and expenses
incurred by Purchaser or its affiliates in connection with assisting Seller or
Seller’s affiliates to obtain regulatory approval for any Transition Reference
Products in China. For the avoidance of doubt, except for the rights expressly
retained by Seller pursuant to this Section 10.09, all other rights,
liabilities, and obligations associated with the Transition Product ANDAs shall
be transferred to Purchaser at the Closing. With respect to each Transition
Product ANDA, during the applicable Transition Period, Seller shall designate
one official (the “Seller Regulatory Contact”) to serve as the primary point of
contact for Purchaser and the FDA for all regulatory matters concerning the
Transition Product ANDAs. The initial Seller Regulatory Contact shall be Tamara
Elder, whose contact information is as follows: email:
telder@amerigenpharma.com, telephone number 951-966-5749. Seller may replace the
Seller Regulatory Contract at anytime subject to the prior written consent of
Purchaser, not to be unreasonably delayed, conditioned, or withheld. In the
event a Governmental Entity inquiry, investigation, or similar process arises in
connection with a Transition Product, or the signature, consent, or approval of
an authorized representative of Seller is required for reporting or compliance
purposes in connection with a Transition Product, Seller shall cause the Seller
Regulatory Contact to be made available to the FDA and Purchaser during normal
business hours, and to take, on behalf of Seller, all actions reasonably
necessary to cause the Transition Product ANDAs, and Purchaser’s
commercialization thereof, to be in compliance with all applicable Laws,
including those Laws enforced by the FDA.

 



32

 

 

(iii)          Purchaser shall not be required to receive prior authorization or
approval from Seller for any changes, variations, supplemental filings, or any
other regulatory changes to the extent required to be made to the Transition
Product ANDAs; provided, that Purchaser shall communicate all changes that have
received regulatory approval to Seller upon approval (for changes that require
specific approval) or otherwise at the end of the applicable annual report
period for each of the Transition Product ANDAs within 60 calendar days after
the close of such applicable annual report period.

 

(e)          GDUFA Fees; GDUFA Escrow Account.

 

(i)            In accordance with Section 2.03(c), at the Closing, Purchaser
will deposit an amount equal to the GDUFA Escrow Amount with the Escrow Agent.

 

(ii)           To the extent (A) the Transition Period ends on or prior to
September 1, 2020, and (B) Seller and Purchaser have taken all actions necessary
for Seller to transfer full right and ownership of the Transition Product ANDAs
to Purchaser in accordance with Section 10.09(c) on or prior to September 1,
2020, then, promptly following the Transition Period, and in any event within
five (5) business days thereafter, Purchaser, on the one hand, and Seller, on
the other hand, shall jointly instruct the Escrow Agent to pay to Seller, from
the GDUFA Escrow Account, an amount equal to the balance of the GDUFA Escrow
Account.

 

(iii)          To the extent the (A) the Transition Period ends after
September 1, 2020, or (B) Seller and Purchaser have not taken all actions
necessary for Seller to transfer full right and ownership of the Transition
Product ANDAs to Purchaser in accordance with Section 10.09(c) on or prior to
September 1, 2020, then, promptly following September 1, 2020, and in any event
within five (5) business days thereafter, Purchaser, on the one hand, and
Seller, on the other hand, shall jointly instruct the Escrow Agent to pay (x) to
Purchaser, from the GDUFA Escrow Account, an amount equal to the GDUFA Fee, and
(y) to Seller, from the GDUFA Escrow Account, an amount equal to the balance of
the GDUFA Escrow Account after payment pursuant to clause (x).

  

Section 10.10.      Government Rebates.

 

(a)          Government Programs Transition Period.

 

(i)            Seller and Purchaser shall use commercially reasonable efforts to
terminate Seller’s ownership of the Labeler Code with CMS on or before
June 30, 2020 and to effect Purchaser as the registered owner of the Labeler
Code with an effective date as promptly as practicable but in no event later
than July 1, 2020.

 

(ii)           Within thirty (30) days following the Closing Date, Seller shall
submit a Medicaid National Drug Rebate Agreement (“NDRA”) with the appropriate
Governmental Rebate Authorities (the period beginning on the Closing Date and
ending on the effective date of the NDRA codifying Purchaser’s ownership of the
Labeler Code, the “Government Programs Transition Period”).

 

(iii)          As promptly as administratively possible following Seller’s
submission to CMS of all applicable data required for each of the month of
December 2019 and the fourth calendar quarter of 2019, but in no event later
than January 31, 2020, Seller shall submit to CMS a Medicaid Drug Rebate
Agreement Form 367(d) appointing Sharon Feldman
(email: sharon.feldman@anipharmaceuticals.com; phone: (218) 634-3568; fax: (218)
634-3606) as the Technical Contact for the Labeler Code.

 

(iv)          As promptly as practicable following Seller’s receipt of all
Government Rebate invoices relating to Product reimbursements paid by the
applicable Governmental Rebate Authorities during the calendar quarter ending
December 31, 2019, Seller and Purchaser shall cooperate in good faith to
register Purchaser as the designated party to be invoiced by the applicable
Governmental Rebate Authorities, including by preparing and submitting as
promptly as administratively possible following the Closing Date (but no later
than April 1, 2020) the Medicaid Drug Rebate Agreement Form 367(d) appointing
Sharon Feldman (email: sharon.feldman@anipharmaceuticals.com; phone: phone:
(218) 634-3568; fax: (218) 634-3606) as the Invoice Contact for the Labeler
Code.

 



33

 

 

(v)          As promptly as administratively possible following the Closing
Date, Seller shall make all notifications and submissions necessary under each
of Seller’s hrsa.gov (Health Resources & Services Administration) and sam.gov
(System for Award Management) registrations, in each case, to notify the
applicable administrative authority of the Transaction and the date the
Transaction was consummated, to transfer such website registrations to
Purchaser, and to appoint Sharon Feldman
(email: sharon.feldman@anipharmaceuticals.com; phone: phone: (218) 634-3568;
fax: (218) 634-3606) as the authorized official and primary contact of each such
registration.

 

(vi)         Seller will continue to list the Products on all agreements with
Governmental Rebate Authorities after the Closing Date. With respect to the
Medicaid program, Purchaser will discuss its acquisition of the Labeler Code
with CMS promptly following the Closing Date. Seller will coordinate termination
of its NDRA for the Labeler Code with Purchaser to ensure there is no disruption
in Medicaid coverage for the Products under state Medicaid programs. During the
Government Programs Transition Period, Purchaser will calculate AMP and Best
Price and submit to Seller to submit and certify to CMS in the Medicaid Drug
Data Reporting System.

 

(vii)        During the Government Programs Transition Period, (A) Mike Fortier
and Forrest Lamm shall serve as the primary point of contact for Purchaser, CMS,
and all other relevant government pricing authorities for all regulatory matters
concerning this Section 10.10(a), and (B) Seller shall use commercially
reasonable efforts to preserve substantially intact its relationships with
EVERSANA to the extent related to, or necessary for Seller to comply with, the
post-Closing obligations of Seller under this Agreement .

 

(b)          Certain Operational Matters.

 

(i)           Price Reporting Information. Seller will deliver to Purchaser the
following government price reporting information for Products sold in the
Territory within ten (10) business days of the Closing Date, transactional
detail for the period beginning October 1, 2018 through the Closing Date that is
necessary to perform post-Closing government price calculations such as the
“Average Manufacturer Price” or “AMP” (as defined in 42 U.S.C. §
1396r-8(k)(1) and 42 C.F.R. § 447.500 et seq., as may be amended from time to
time), “Average Selling Price” or “ASP” (as defined in 42 U.S.C. 1395w–3a(c), as
may be amended from time to time), “Best Price” (as defined in 42 U.S.C.
§ 1396r-8(c)(1)(C) (relating to the definition of Best Price) and 42 C.F.R. §
447.500 et seq., as may be amended from time to time), the “Non-Federal Average
Manufacturer Price” or “Non-FAMP” and “Federal Ceiling Price” or “FCP” (as such
terms are defined in 38 U.S.C. § 8126(h)(5) and any applicable agreement between
a pharmaceutical manufacturer and the U.S. Department of Veterans Affairs to
implement the provisions of the Veterans Health Care Act of 1992, 38 U.S.C. §
8126, or the “VA Master Agreement”), including:

 

(A)            with respect to AMP, ASP, and Best Price, (I) calendar quarter in
which baseline AMP was established, (II) baseline AMP, (III) all other baseline
Product information submitted by Seller to the CMS in connection with the
Medicaid drug rebate program (including units per package size, market start
date, etc.), and (IV) transactional data reasonably necessary for Purchaser to
calculate AMP, ASP, and Best Price for the quarters and months (as applicable)
beginning with the AMP, ASP, and Best Price submissions due on or after the
Closing Date;

 



34

 

 

(B)            with respect to the U.S. Public Health Service 340B Drug Pricing
Program created under Section 340B of the Public Health Service Act and
Section 602 of the Veterans Health Care Act of 1992 (the “PHS Program”), the PHS
Program price for the calendar quarter in which the Closing Date occurs and one
subsequent calendar quarter; and

 

(C)            with respect to the Veterans Health Care Act of 1992, (I) the
applicable “Federal Ceiling Price” or “FCP” (as such figure is calculated
pursuant to 38 U.S.C. § 8126(a) and the VA Master Agreement), (II) the Non-FAMP
calculations for each calendar quarter of 2019, (III) any commercial sales data
reasonably necessary to perform quarterly and annual Non-FAMP calculations, and
(IV) any price lists applicable for purposes of sales under any applicable
contract with the U.S. Department of Veterans Affairs under Federal Supply
Schedule 65IB for Drugs, Pharmaceuticals, & Hematology Related Products.

 

(ii)         During the Government Programs Transition Period:

 

(A)            if Seller receives a request for an agreement proposal or a
similar rebate agreement proposal from any Governmental Rebate Authority
assistance program relating to any Product, Seller will provide Purchaser with
such request or proposal. Purchaser may request that Seller propose a rebate
with respect to such Product bearing Seller’s NDC Number on financial terms
specified by Purchaser; provided, however, that (I) any such proposal will be
accompanied by a statement to the Governmental Rebate Authority assistance
program explaining Purchaser’s ownership of or license to (as applicable) and
responsibility for the Product, (II) Purchaser will submit a comparable proposal
with respect to the Product bearing Purchaser’s NDC Number, and (III) Seller
will retain the discretion to terminate any such agreement in accordance with
its terms.

 

(B)            Seller will process and pay all undisputed Government Rebates
received after the Closing Date that are payable pursuant to the Governmental
Rebate Authority assistance programs for all Products bearing Seller’s NDC
Number. Seller will provide Purchaser with data detailing all disputed and
undisputed Government Rebates invoiced by such programs relating to periods
following the Closing Date, and Purchaser may reasonably request that Seller
dispute additional utilization on such invoices for a calendar quarter as
designated by Purchaser, including through use of a CMS Form 304.

 

(C)            Seller will provide Purchaser with quarterly corresponding
utilization summaries and payment reports within one hundred twenty (120) days
after the end of the applicable calendar quarter that describe the requested
Government Rebate payments in reasonable detail.

 

(D)            with respect to the Products sold by or on behalf of Purchaser on
or after the Closing Date that bear Seller’s NDC Number, Seller will continue to
be responsible for reporting pricing information required under the applicable
statutes, rules, and regulatory guidance relating to programs of the applicable
Governmental Rebate Authorities, including the Medicaid Rebate Program, the
PHS 340B Program, any program administered by the Veterans’ Administration and
the like until Seller has formally completed the ownership transfer and received
confirmation from the applicable programs that the ownership transfer has been
completed; provided, however, that Purchaser will be responsible for reporting
such pricing information required under the VA Master Agreement and the Federal
Supply Schedule contract as of the date of the addition of the Products to
Purchaser’s VA contracts.

 



35

 

 

(iii)          Purchaser Information. Until such time as Seller no longer has
any reporting obligations with respect to the Products, Purchaser will deliver
to Seller by the twenty fourth (24th) day following the applicable month and
quarter end (A) the monthly and quarterly AMP and ASP, as applicable, (B) the
quarterly Best Price, and (C) any other government price reporting information
for the Products necessary for Seller to satisfy its federal and state reporting
obligations (the “Purchaser Information”). All Purchaser Information provided by
Purchaser to Seller will, to Purchaser’s knowledge, be complete and accurate at
the time of submission, prepared in accordance with Purchaser’s good faith
reasonable efforts, and consistent with Purchaser’s reasonable assumptions
interpreting applicable laws, assuming that all information provided by Seller
to Purchaser and used in providing such Purchaser Information to Seller, to
Purchaser’s knowledge, is complete and accurate. Purchaser will provide Seller
with a certification at the time of each delivery of Purchaser Information by
Purchaser to Seller as to the completeness and accuracy of such Purchaser
Information in a form reasonably acceptable to Seller. Purchaser will deliver to
Seller a report of all recalculations of Purchaser Information including those
due to corrections of errors or other routine corrections, such as Best Price
true-ups, made by Purchaser or any other related information as soon as
practicable after determination by Purchaser and in any case no later than five
(5) business days prior to any applicable timelines required by the relevant
governmental pricing laws and guidance. When providing such additional
information, Purchaser will certify the completeness and accuracy of such
information in a form reasonably acceptable to Seller. Purchaser will indemnify
and hold harmless Seller, its affiliates, and their respective representatives,
successors, and assigns for and against any and all Losses resulting from, based
on, or arising out of the provision of incomplete or inaccurate Purchaser
Information or Purchaser Information provided in an untimely manner or not in
accordance with the timeframes set forth in this Agreement, except to the extent
that such incomplete or inaccurate Purchaser Information is incomplete or
inaccurate as a result of inaccurate or incomplete information provided by
Seller to Purchaser.

 

(iv)          Seller shall submit, in a timely manner, all government price
reporting filings (including AMP, ASP, Best Price, non-FAMP, and FCP) to the
Governmental Rebate Authorities for any Product.

 

(v)           For the month ending January 31, 2020, within ten (10) days of the
last day of such month, for Product bearing Seller’s NDC Number, Seller will
provide to Purchaser, Best Price, sales at nominal prices as defined in
42 U.S.C. § 1396r-8, customary prompt pay discounts, and pricing data necessary
to calculate AMP and ASP on a monthly and quarterly basis. Seller will deliver
to Purchaser within fifteen (15) days following its receipt of such report the
applicable AMP, ASP, Best Price, PHS 340B Program price, nonFAMP, and any
adjustments to Federal Supply Schedule prices, determined in accordance with
Seller’s applicable methodologies and procedures.

 

(vi)          For so long as Medicaid price reporting is required under
healthcare laws relating to Governmental Rebate Authority programs for any
Product manufactured under the Labeler Code (the “Labeler Code Reporting
Period”), no later than the twenty-four (24th) day following the applicable
month, beginning with the first month of the Government Programs Transition
Period, Purchaser shall calculate and submit to Seller the Monthly Drug Data
Reporting (“DDR”) Submission with respect to each Product, in the format
required for submission into the CMS DDR system until such time as Seller
updates the technical contact in the CMS DDR system to Sharon Feldman in
accordance with Section 10.10(a)(ii).

 



36

 

 

(vii)         No later than ten (10) business days prior to the applicable CMS
reporting deadline, beginning with the first month following the Closing Date,
Seller shall, with respect to each Product, delegate signing authority to
Purchaser for purposes of DDR submissions, (the “Medicaid Delegation of
Signature Authority for Certification”).

 

(viii)        Upon the timely receipt of a monthly DDR submission, a quarterly
DDR submission or a revision thereto, in each case as described above, Seller
shall enter the information contained in the submission into the CMS DDR system
by the deadline specified under applicable healthcare Laws until such time as
Seller updates the technical contact in the CMS DDR system to Sharon Feldman in
accordance with Section 10.10(a)(ii).

 

(ix)          TriCare Rebate Program.

 

(A)        Purchaser will work with Seller to coordinate the addition of the
Products to Purchaser’s Federal Supply Schedule contract and TriCare Rebate
Program agreement to coincide with Seller removing the Products from their
Federal Supply Schedule contracts and TriCare Rebate Program agreements, as
applicable. As promptly as administratively possible following the Closing Date,
Seller shall submit the form attached as Exhibit M via email to
UFVARR_Requests@mail.mil. Seller and Purchaser will coordinate the addition and
removal of the Products from the Federal Supply Schedule contracts and TriCare
Rebate Program agreements, as applicable, such that the transition occurs as
close to the Closing Date as possible, in conjunction with applicable
regulations. Purchaser agrees to submit a Request For Modification to the VA
National Acquisition Center to add the Products to Purchaser’s Federal Supply
Schedule contract within thirty (30) days following the Closing Date.

  

(I)            Seller shall process and pay (with ultimate financial
responsibility being determined as set forth in clause (II) below) all
Government Rebates under the TriCare Rebate Program owed based on TriCare retail
pharmacy dispensing data of all Products bearing an NDC Number of Seller for
which utilization data are available or have been made available electronically
or in writing on or prior to the Closing Date and until the Products have been
deleted from Seller’s Pricing Agreement with TriCare and added to Purchaser’s
Pricing Agreement with TriCare (even if the due date for rebate payment falls
after the Closing Date). Purchaser shall process and pay (with financial
responsibility being determined as set forth in clause (II) below) any and all
Government Rebates under the TriCare Rebate Program relating to the Products for
which utilization data are first made available electronically or in writing
after the Closing Date, provided the Products have been added to Purchaser’s
Pricing Agreement with TriCare.

 

(II)            Seller shall be financially responsible for Government Rebates
under the TriCare Retail Pharmacy Rebate Program owed based on TriCare retail
pharmacy dispensing data of Products bearing an NDC Number of Seller as set
forth in Section 2.04(d)(i).

 



37

 

 

(c)          Revisions of Reported Information.

 

(i)           To the extent Seller calculates, submits, and certifies to CMS any
necessary revisions of monthly DDR submissions or quarterly DDR submissions
previously calculated by Seller relating to periods prior to and including the
Closing Date, provided that in each case as soon as reasonably practicable after
Seller determines that submission of such revisions is necessary but in any
event not later than ten (10) Business Days prior to any submission by Seller to
CMS of any restatement of AMP, ASP, or Base Price, Seller shall (A) notify
Purchaser of its intention to revise any such submissions, and (B) provide
Purchaser with its calculations supporting such restatement.

 

(ii)           Purchaser shall calculate, submit, and certify to Seller any
necessary revisions of monthly DDR submissions or quarterly DDR submissions
previously submitted by Purchaser to Seller in each case as soon as reasonably
practicable after Purchaser determines that submission of such revisions is
necessary.

 

(iii)          Upon and after the Closing Date, with respect to the parties’
reporting responsibilities designated in this Section, the parties agree to
cooperate and use commercially reasonable efforts to provide on a timely basis
all such documentation as may reasonably be requested by each party of the other
to report required pricing information.

 

(iv)          The parties agree to cooperate and provide any other data and
documentation as each party may reasonably request from time to time to assist
in the matters described in this Section.

 

(v)           Each party may use all information provided to it pursuant to this
Section in reporting to CMS and other Governmental Rebate Authorities. The
parties further agree that all data, including Medicaid Rebate Program pricing
data, and data to be used for the programs described in this Section ‎ that are
included in any report to the other party provided pursuant to this Section,
will be calculated utilizing systems, processes, policies, practices, and
pricing methodologies that comply with the requirements of such programs.

 

(vi)          Each party shall treat the information received from the other
party under this Section as Confidential Information of the other party and
agrees that such disclosure is solely for the purpose of enabling such party to
comply with its regulatory reporting obligations relating to Governmental Rebate
Authority programs. Each party agrees to use commercially reasonable efforts to
limit access to such information to employees, officers, or directors of such
party responsible for reporting such information to Governmental Rebate
Authority programs or who otherwise have a need to know such information.

 

(d)          Additional Matters.

 

(i)           Unless otherwise stated, all payments under this Section will be
due thirty (30) calendar days after the date that the party obligated to make
such payment receives the invoice for such payment.

 

(ii)           Each party will:

 

(A)            following the Closing Date, maintain accurate books and records
related to the performance of its obligations to process Government Rebates
(the “Relevant Records”) under this Section until such books and records are no
longer required to be maintained under Applicable Law;

 

(B)            maintain such Relevant Records in sufficient detail to enable the
calculation of the amounts for which reimbursements are required under this
Section;

 



38

 

 

(C)            be entitled, once a year, to hire at its own expense the
Independent Expert to examine the relevant books and records of the other party
for the purpose of verifying the accuracy of the reimbursement calculations
under this Section (“Records Review”). Such review will be conducted upon
reasonable prior written notice to such other party and the other party will
permit the Independent Expert to conduct such Records Review. The Independent
Expert shall provide a report regarding the reimbursement calculations and any
amounts payable under this Section, and such report will, absent a clear error,
be final and binding on the parties. If a Records Review uncovers an overpayment
or underpayment has been made under this Section, then the full amount of such
overpayment or underpayment will be paid by the party who incorrectly benefited
from such underpayment or overpayment; and

 

(D)            reasonably cooperate with the other party in processing
Government Rebates and use commercially reasonable efforts to minimize the
Government Rebates for which it seeks reimbursement.

 

Section 10.11.        WARN; COBRA.

 

(a)            WARN. Seller and the Seller Group shall have sole liability, if
any, and Purchaser shall not have any liability, under WARN with respect to
termination of employment of any employees of Seller or any member of the Seller
Group, including without limitation any employee of Seller or any member of the
Seller Group whose termination occurs on or prior to the Closing Date. Purchaser
shall not take action with respect to former employees of Seller or any member
of the Seller Group that would result in imposition of WARN liability on Seller
or any such member.

 

(b)            COBRA. Seller shall, or shall cause the members of the Seller
Group, to take all actions necessary so that a group health plan of Seller, a
member of the Seller Group or any of their affiliates continues to provide group
health benefits to all employees and former employees of Seller or members of
the Seller Group and their “qualified beneficiaries” (within the meaning of
Section 4980B of the Code) for a period of time such that neither Purchaser nor
any of Purchaser’s affiliates has any liability under, or any obligation to
comply with the requirements of, Section 4980B of the Code with respect to such
individuals for any “qualifying event” that occurs in connection with the
Acquisition.

  

Section 10.12.        Customer Letters. It is acknowledged and agreed that one
or more of Seller and Purchaser have delivered or intend to deliver a joint
instruction letter to Seller’s existing customers of the Products and that such
letter may contain instructions or other terms that conflict with the terms of
this Agreement. Each of the parties agrees that in the event of any such
conflict between the terms or instructions set forth in any correspondence by
the parties with their customers and this Agreement, as between the parties, the
terms of this Agreement shall supersede such correspondence and govern the
course of conduct, rights, and obligations of the parties.

 

Section 10.13.        Services.  Seller shall use commercially reasonable
efforts (a) to retain the services (as employees or consultants) of (i) John
Lowry or such other qualified replacement that is agreed to by Purchaser in
writing, until March 31, 2020, (ii) Forrest Lamm or such other qualified
replacement that is agreed to by Purchaser in writing, until May 31, 2020, and
(iii) and Tamara Elder or such other qualified replacement that is agreed to by
Purchaser in writing, until the latest Transition End Date for the Transition
Product ANDAs, and, in each case, to cause the applicable person in clauses (i),
(ii), and (iii) to reasonably cooperate with Purchaser to satisfy Seller’s
applicable obligations under this Agreement, and (b) upon any such individual in
clause (i) no longer being retained, to designate (and promptly notify Purchaser
of such designation) an individual or entity (which may be a shareholder of
Seller or an affiliate thereof) to reasonably cooperate with Purchaser to
satisfy Seller’s applicable obligations under this Agreement.

 



39

 

 

Section 10.14.         Further Assurances. Each party agrees (a) to furnish upon
request to each other party such further information, (b) to execute and deliver
to each other party such other documents and (c) to do such other acts and
things, all as another party may reasonably request for the purpose of carrying
out the intent of this Agreement and the other Ancillary Agreements and the
Acquisition.

 

Article XI
Miscellaneous

 

Section 11.01.         Certain Definitions. For all purposes of this Agreement,
the following defined terms shall have the following meanings:

 

(a)            “affiliate” of any party means any person or entity controlling,
controlled by or under common control with such party.

 

(b)            “Ancillary Agreements” means, collectively, the Transfer
Documents, the Escrow Agreement, and the Supply Agreement.

 

(c)            “ANDA” means an Abbreviated New Drug Application (including any
amendments and supplements thereto) filed with the FDA in accordance with
Section 505(j) of the Federal Food, Drug and Cosmetic Act of 1938, as amended.

 

(d)            “Approved Products” mean each and every generic drug product set
forth on Schedule III for which the ANDA under the drug application number set
forth on Schedule III has been submitted to and filed by the FDA and for which
approval has been given by the FDA to manufacture, package, ship and sell such
product in the Territory.

 

(e)            “Articles of Association” means the Third Amended and Restated
Articles of Association of Seller.

 

(f)             “business day” means a day, other than a Saturday or a Sunday,
on which commercial banks are not required or authorized to close in New York
City, New York.

 

(g)            “Claim Notice” means a notice provided by the Indemnified Party
to the Indemnifying Party pursuant to Section 8.04(a) or (b).

  

(h)            “Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

(i)             “Contracts” means all written or oral contracts, leases,
subleases, licenses, indentures, agreements, commitments and other legally
binding instruments.

 

(j)             “Development Products” means each and every generic drug product
set forth on Schedule III for which an ANDA has not been filed with the FDA.

 

(k)            “Disclosure Letter” means the disclosure letter in respect of
this Agreement delivered by Seller to Purchaser concurrently with the execution
and delivery of this Agreement.

 

(l)             “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.

 

(m)            “Escrow Account” means, collectively, the Indemnity Escrow
Account, the GDUFA Escrow Account, the Trade Deductions Escrow Account, the
Returns Escrow Account, and the Government Rebates Escrow Account.

 

(n)            “Escrow Agent” means Citibank, N.A.

 

40

 



 

(o)            “Escrow Agreement” means the Escrow Agreement, by and among
Seller, Purchaser, and the Escrow Agent, in the form attached as Exhibit B
hereto.

 

(p)            “Escrow Amounts” means, collectively, the Indemnity Escrow
Amount, the GDUFA Escrow Amount, the Trade Deductions Escrow Amount, the Returns
Escrow Amount, and the Government Rebates Escrow Amount.

 

(q)            “Excluded Taxes” means, without duplication, the following:
(i) Taxes imposed by any Applicable Law on Seller, Seller Group, or any
combined, unitary, or consolidated group of which any of the foregoing is or was
a member, (ii) Taxes imposed on or with respect to the ownership or operation of
the Excluded Assets or Retained Liabilities, (iii) Taxes imposed on or with
respect to the acquisition, ownership or operation of the Transferred Assets for
any Pre-Closing Tax Period, (iv) withholding Taxes attributable to the
Transactions contemplated by this Agreement, (v) Taxes of any Person imposed on
Purchaser or any of its affiliates as a transferee or successor, by contract or
pursuant to any Law, which Taxes relate to (A) the Transferred Assets, and
(B) an event or transaction occurring before the Closing, and (vi) the portion
of Transfer Taxes for which Seller is responsible pursuant to Section 9.01(d).

 

(r)            “FDA” means the United States Food and Drug Administration.

 

(s)            “GAAP” means United States generally accepted accounting
principles.

 

(t)            “GDUFA Escrow Account” means the “GDUFA Escrow Account” as
defined in the Escrow Agreement.

 

(u)            “GDUFA Escrow Amount” means [***].

 

(v)            “GDUFA Fee” means the Generic Drug Applicant Program Fee - small
company fee (by definition owning 5 or fewer approved ANDAs) payable by Seller
under the Generic Drug User Fee Amendments Act of 2017 (GDUFA II) in respect of
the Transition Product ANDAs during the period beginning on October 1, 2020 and
ending on September 30, 2021.

 

(w)            “Governmental Rebate Authorities” includes, but is not limited
to, (i) the Centers for Medicare and Medicaid Services (“CMS”) and the Health
Resources and Services Administration (“HRSA”), each within the United States
Department of Health and Human Services, or any successor organization or
agency, (ii) the Veterans’ Administration (“VA”) within the United States
Department of Defense, or any successor organization or agency, and (iii) state
pharmacy assistance programs.

 

(x)            “Government Rebates Escrow Account” means the “Government Rebates
Escrow Account” as defined in the Escrow Agreement.

 

(y)            “Government Rebates Escrow Amount” means [***].

 

(z)            “Indemnity Escrow Account” means the “Indemnity Escrow Account”
as defined in the Escrow Agreement.

 

(aa)          “Indemnity Escrow Amount” means [***].

 

(bb)          “Intellectual Property Rights” means all issued patents and patent
applications, all trademarks, tradenames, business names, and service marks and
applications, registrations and renewals with respect thereto and goodwill
associated therewith, all domain names and URLs, all copyrights and
applications, registrations, and renewals with respect thereto, and all trade
secrets, in each case, to the extent protectable under applicable law.

 



 41 

 

 

(cc)         “Inventory” means all inventories of Seller Group of any Product
that, as of the Closing, exists and is not already sold to a third party,
including all drug substances, drug product, clinical inventory lots, reference
standards, reserve samples, patient samples, inventories of active
pharmaceutical ingredients, intermediates, raw materials, components,
consumables, work-in- process, finished goods, supplies, parts, labels, and
packaging materials (including rights and interests in goods in transit,
consigned inventory, inventory sold on approval, and rental inventory).

 

(dd)         “knowledge of Purchaser” means the actual knowledge of the
individuals set forth on Schedule IV, after reasonable due inquiry.

 

(ee)         “knowledge of Seller” means the actual knowledge of the individuals
set forth on Schedule V, after reasonable due inquiry.

 

(ff)          “Law” means U.S. or foreign statute, law, ordinance, rule or
regulation.

 

(gg)         “Liens” means all mortgages, liens, charges, claims, pledges or
other encumbrances of any kind.

 

(hh)         “Licensed Products” mean each and every generic and authorized
generic drug product set forth on Schedule III for which Seller has rights to
manufacture, package, ship and sell such product in the Territory.

 

(ii)          “Marathon Agreement” has the meaning set forth in the Disclosure
Letter.

 

(jj)          “Pending Products” means each and every generic drug product set
forth on Schedule III for which the ANDA under the drug application number set
forth on Schedule III has been submitted to and filed by the FDA, and is pending
authorization and approval to manufacture, package, ship and sell such product
in the Territory.

 

(kk)         “Permitted Liens” means (i) mechanics’, carriers’, workmen’s,
repairmen’s or other similar Liens arising or incurred in the ordinary course of
business, (ii) Liens arising under original purchase price conditional sales
agreements or other similar Contracts entered into in the ordinary course of
business, and (iii) Liens for Taxes and other governmental charges that are not
due and payable, or that are being contested in good faith through appropriate
proceedings.

 

(ll)          “person” means any individual, firm, corporation, partnership,
limited liability company, trust, joint venture, Governmental Entity or other
entity.

 

(mm)        “Pre-Closing Tax Period” means any taxable period (or portion
thereof) ending on or before the Closing Date.

 

(nn)         “Product Scientific and Regulatory Material” means all
technological, scientific, chemical, biological, pharmacological, toxicological,
regulatory and clinical trial material and information (including adverse drug
experience information) owned by and in the possession or control of Seller
Group, that is necessary to market, commercialize, distribute, sell, develop and
manufacture the Products in accordance with the Transferred Product ANDAs.

 

(oo)         “Product Technology” means all technology, trade secrets, know-how
and proprietary information that is necessary to manufacture the Products in
accordance with the Transferred Product ANDAs, including processes,
specifications, test methods, instructions, master formulas, validation reports,
stability data, analytical methods, records of complaints and annual product
reviews, owned by and in the possession or control of Seller Group.

 

(pp)         “Products” means, collectively, the Approved Products, the Licensed
Products, the Pending Products and the Development Products.

 

(qq)         “Property Taxes” means real, personal and intangible property
Taxes.

 

(rr)          “Purchase Price” means (i) the Closing Consideration, plus
(ii) any Escrow Amounts paid to Seller, plus (iii) any Inventory Surplus Amount
paid to Seller, plus (iv) any Trade Deductions Shortfall Amount paid to Seller,
plus (v) any Earn-Out Payments paid to Seller.

 



 42 

 

 

(ss)          “Purchaser FDA Letter” means a letter substantially in the form
attached as Exhibit C hereto.

 

(tt)           “Purchaser Fundamental Representations” means each of the
following representations and warranties made by Purchaser: Section 4.02
(Authority, Execution and Delivery; Enforceability), Section 4.05 (Availability
of Funds) and Section 4.06 (Brokers or Finders).

 

(uu)         “Purchaser Group” means, collectively, Purchaser and Purchaser’s
subsidiaries.

 

(vv)         “Purchaser Material Adverse Effect” means a change, event or effect
that is or is reasonably likely to, individually or in the aggregate, have a
material adverse effect on the ability of Purchaser to consummate the
transactions contemplated by this Agreement.

 

(ww)        “Reference Product” means, for each Product, the reference listed
drug product for such Product.

 

(xx)         “Returns Escrow Account” means the “Returns Escrow Account” as
defined in the Escrow Agreement.

 

(yy)         “Returns Escrow Amount” means [***].

 

(zz)          “R&W Policy” means the representations and warranties insurance
policy set forth on Exhibit D.

 

(aaa)        “Seller Benefit Plan” means any employee benefit plan subject to
Title IV of ERISA that is maintained by Seller or any member of the Seller
Group, or with respect to which Seller or any member of the Seller Group
contributes or has an obligation to contribute or has any liability.

 

(bbb)        “Seller FDA Letter” means a letter substantially in the form
attached as Exhibit E hereto.

 

(ccc)        “Seller Fundamental Representations” means each of the following
representations and warranties made by Seller: Section 3.02 (Authority,
Execution and Delivery; Enforceability), Section 3.04 (Good and Valid Title),
and Section 3.12 (Brokers or Finders).

 

(ddd)        “Seller Group” means, collectively, Seller and Seller Subsidiaries.

 

(eee)        “Seller Material Adverse Effect” means a change, event or effect
that is or is reasonably likely to, individually or in the aggregate, have a
material adverse effect on (i) on the Transferred Assets, taken as a whole, or
(ii) the ability of Seller (or any member of Seller Group) to consummate the
transactions contemplated by this Agreement, in either case, other than any
effect arising out of, relating to, resulting from or in connection with (A) any
change in the United States or foreign economies in general or securities or
financial markets in general (to the extent that such change does not have a
materially disproportionate effect on the Transferred Assets as compared to
other similar assets), (B) any change that affects the generic pharmaceutical
industry (to the extent that such change does not have a materially
disproportionate effect on the Transferred Assets as compared to other similar
assets), (C) any natural disaster or act of nature or any hostility, act of war,
sabotage, terrorism, military action or any escalation or worsening thereof,
(D) any action taken by Purchaser with respect to the Acquisition, (E) any
change in Applicable Law or accounting rules or the interpretation thereof,
(F) the failure of the Products to meet any projections (it being understood
that the underlying causes of such failure may, if they are not otherwise
excluded from the definition of Seller Material Adverse Effect, be taken into
account in determining whether a Seller Material Adverse Effect has occurred),
(G) the compliance with the terms of, or the taking any action required by, this
Agreement or (H) the public announcement of this Agreement and the Ancillary
Agreements or the consummation of the transactions contemplated by this
Agreement and the Ancillary Agreements.

 



 43 

 

 

(fff)        “Seller Subsidiaries” means the applicable subsidiaries of Seller
who own the Transferred Assets, each of which subsidiaries is listed on Schedule
VI.

 

(ggg)       “Straddle Period” means any taxable period beginning on or prior to
and ending after the Closing Date.

 

(hhh)       “subsidiary” of any person means another person, an amount of the
voting securities, other voting ownership or voting partnership interests of
which sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned, directly or indirectly, by such first
person.

 

(iii)         “Supply Agreement” means the Supply Agreement, by and between
Suzhou Amerigen Pharmaceuticals Co., Ltd. and Purchaser in the form attached as
Exhibit F hereto.

 

(jjj)         “Tax Return” means any return, declaration, statement, disclosure,
report, form, estimate or information return relating to Taxes, including any
amendments thereto and any related or supporting information, required or
permitted to be filed with any Taxing Authority.

 

(kkk)         “Taxes” means (i) any and all federal, state, local and foreign
taxes, assessments and other governmental charges, duties, impositions, levies,
customs, tariffs and fees in the nature of a tax, including taxes based upon or
measured by gross receipts, income, profits, gain, sales, use and occupation,
and value added, ad valorem, transfer, franchise, withholding, payroll,
employment, alternative minimum, estimated, stamp, excise and property taxes as
well as public imposts, fees and social security charges (including health,
unemployment, workers’ compensation and pension insurance), together with all
interest, penalties and additions imposed with respect to such amounts or such
interest, penalties, or additions, and (ii) any liability for the payment of any
amounts of the type described in clause (i) as a result of any express or
implied obligation to indemnify any other person or as a result of any
obligation under any agreement or arrangement to make any payment determined by
reference to the Tax liability of a third party.

 

(lll)         “Taxing Authority” means any federal, state, local or foreign
government, any subdivision, agency, commission or authority thereof or any
quasi-governmental body exercising Tax regulatory authority or otherwise
responsible for the imposition, collection or administration of any Tax.

 

(mmm)     “Territory” means the United States.

 

(nnn)       “Trade Deductions” means all chargebacks (including the processing
thereof), rebates, per unit rebates, shelf-stock adjustments related to pricing
actions taken before the Closing Date, and any other customary deductions that
customers take or report in the ordinary course of business after the Closing
Date related to sales of Approved Products that occurred prior to or on the
Closing Date, in each case as calculated in accordance with the Trade Deductions
Principles.

 

(ooo)       “Trade Deductions Escrow Account” means the “Trade Deductions Escrow
Account” as defined in the Escrow Agreement.

 

(ppp)       “Trade Deductions Escrow Amount” means [***].

 

(qqq)       “Transfer Documents” means (i) a bill of sale providing for the
transfer of the Transferred Assets in substantially the form attached hereto as
Exhibit G and (ii) an assignment and assumption agreement for the assumption of
the Assumed Liabilities in substantially the form attached hereto as Exhibit H.

 



 44 

 

 

(rrr)        “Transfer Taxes” means all sales (including bulk sales and VAT),
use, transfer, recording, ad valorem, privilege, documentary, gross receipts,
registration, conveyance, excise, license, stamp or similar Taxes and fees
arising out of, in connection with or attributable to the transactions
effectuated pursuant to this Agreement.

 

(sss)        “Transferred Contracts” means the Contracts set forth on Schedule
VII-A.

 

(ttt)        “Transferred Current Inventory” means all Inventory exclusively
with respect to the Products, in each case, owned by and in the possession or
control of Seller Group as of the Closing set forth on Schedule VIII-2.

 

(uuu)        “Transferred Future Inventory” means all Inventory exclusively with
respect to the Products, in each case, to be delivered to Seller Group in
connection with any open orders set forth on Schedule VIII-3.

 

(vvv)        “Transferred Inventory” means all Transferred Current Inventory and
all Transferred Future Inventory. For the avoidance of doubt, Transferred
Inventory shall expressly exclude the Excluded Inventory.

 

(www)       “Transferred Product ANDA” means, for each Approved Product and
Pending Product, the ANDA under the applicable drug application number on
Schedule III.

 

(xxx)        “Transferred Product FDA Materials” means all reports filed with
and submissions to, and all other written correspondence with, the FDA primarily
related to the Products, in each case, owned by and in the possession or control
of Seller Group, including, without limitation, the materials set forth on
Schedule VII-B, to the extent necessary to sell and manufacture the Products in
accordance with the Transferred Product ANDAs.

 

(yyy)        “Transition Period” means, with respect to the Transition Product
ANDAs, the period from the Closing Date until the earlier of (A) September 30,
2021 or (B) the date that all Transition Reference Products obtain marketing
approval in China (such end date, the “Transition End Date”).

 

(zzz)        “Transition Product ANDA” means, for each Transition Reference
Product, the applicable ANDA under the drug application number set forth on
Schedule III.

 

(aaaa)      “Transition Reference Products” means, collectively, Miglustat,
Nebivolol, and Temozolomide, and each, a “Transition Reference Product.”

 

(bbbb)      “US Agent Appointment Letter” means a letter substantially in the
form attached as Exhibit I hereto.

 

(cccc)      “WARN” means the Worker Adjustment and Retraining Notification Act
of 1988, and any similar state statute.

 

Section 11.02.      Assignment. Neither this Agreement nor any of the rights and
obligations of the parties hereunder may be assigned by either party hereto
without the prior written consent of the other party hereto, except that
(a) Purchaser may assign this Agreement and its rights and obligations hereunder
to any successor-in-interest to Purchaser or Purchaser’s business by way of
merger, acquisition, consolidation or similar transaction, (b) Purchaser may
assign its right to purchase the Transferred Assets hereunder to any of its
wholly owned subsidiaries or affiliates, without the prior written consent of
Seller (so long as Purchaser remains liable for all obligations of Purchaser
arising hereunder), (c) Seller may assign this Agreement and its rights and
obligations hereunder to any successor-in-interest to Seller or Seller’s
business by way of merger, acquisition, consolidation or similar transaction and
(d) Seller may assign this Agreement and its rights and obligations hereunder to
any affiliate so long as Seller remains liable for all obligations of Seller
arising hereunder. Subject to the first sentence of this Section 11.02, this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Any attempted assignment or
transfer in violation of this Section 11.02 shall be void.

 



 45 

 

 

Section 11.03.     Amendments. This Agreement may be amended, modified,
superseded or canceled only by an instrument in writing signed by an officer of
each of the parties hereto and any of the representations, warranties,
covenants, agreements, conditions or other terms hereof may be waived only by an
instrument in writing signed by an officer of the party waiving compliance.

 

Section 11.04.     No Third-Party Beneficiaries. Except as provided in
Article VIII, this Agreement is for the sole benefit of the parties hereto and
nothing herein expressed or implied shall give or be construed to give to any
person, other than the parties hereto, any legal or equitable rights hereunder.

 

Section 11.05.     Expenses. Whether or not the transactions contemplated by
this Agreement and the Ancillary Agreements are consummated, except as otherwise
expressly provided herein or therein, each of the parties hereto shall be
responsible for the payment of its own respective costs and expenses incurred in
connection with the negotiations leading up to and the performance of its
respective obligations pursuant to this Agreement and the Ancillary Agreements,
including the fees of any attorneys, accountants, brokers or advisors employed
or retained by or on behalf of such party. Purchaser shall reimburse Seller for
any reasonable costs and expenses incurred by Seller in connection with the
matters set forth on Schedule XII attached hereto.

 

Section 11.06.     Governing Law. This Agreement and any disputes relating
hereto shall be governed and construed in accordance with the laws of the State
of New York, without reference to the conflicts of law principles thereunder
(other than Section 5-1401 of the General Obligations Law of the State of
New York).

 

Section 11.07.     Jurisdiction. Each party irrevocably and unconditionally
consents to submit to the exclusive jurisdiction of the courts of the State of
New York located in the City of New York for any Proceeding arising out of,
under or in connection with this Agreement, the transactions contemplated hereby
or any disputes relating hereto (and such party agrees not to commence any such
Proceeding except in such courts). Each party further agrees that service of any
process, summons, notice or document pursuant to Section 11.10 shall be
effective service of process for any such Proceeding brought against such party
in any such court. Each party irrevocably and unconditionally waives any
objection to the laying of venue of any such Proceeding in the courts of the
State of New York located in the City of New York and further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such Proceeding brought in any such court has been brought in an
inconvenient forum.

 

Section 11.08.     Waiver of Jury Trial. Each party waives to the fullest extent
permitted by Applicable Law, any right it may have to a trial by jury in respect
of any Proceeding arising out of, under or in connection with this Agreement,
the transactions contemplated hereby or any disputes relating hereto. Each party
(a) certifies that no representative, agent or attorney of the other party has
represented, expressly or otherwise, that such other party would not, in the
event of any Proceeding, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other party have been induced to enter into
this Agreement by, among other things, the mutual waiver and certifications in
this Section 11.08.

 

Section 11.09.     Specific Performance. Each party agrees that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that each party shall be entitled to an
injunction or other equitable relief (without the proof of actual damages) to
prevent breaches of this Agreement and to enforce specifically the provisions of
this Agreement, this being in addition to any other remedy to which such party
is entitled at law or in equity. Neither party shall oppose the granting of any
such injunction or other equitable relief on the basis that (a) there is an
adequate remedy at law or (b) an award of specific performance is not an
appropriate remedy for any reason at law or in equity. Each party shall waive
any requirement for the posting of any bond or the provision of any other
security in connection with any such injunction or other equitable relief. If,
prior to the End Date, either party brings any Proceeding to prevent breaches of
this Agreement and to enforce specifically the provisions of the Agreement, the
End Date shall automatically be extended by such time period established by the
court presiding over such Proceeding.

 



 46 

 

 

Section 11.10.     Notices. All notices, requests, permissions, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been duly given (a) when received, if sent via overnight delivery via a national
courier service or by registered or certified mail, postage prepaid, (b) when
sent, if sent by facsimile with automatic confirmation or (c) when delivered, if
delivered personally, in each case addressed to the applicable party at the
following address for such party:

 

(a)          if to Seller,

 

Amerigen Pharmaceuticals, Ltd.

c/o Amerigen Pharmaceuticals, Inc.

9 Polito Ave #900

Lyndhurst, NJ 07071

Attention: John Lowry – Chief Executive Officer

 

with a copy to (which shall not constitute notice):

 

Wilson Sonsini Goodrich & Rosati

Professional Corporation

12235 El Camino Real

San Diego, California 92103-3002

Attention: Martin Waters and Jason Skolnik

Facsimile: (858) 350-2399

 

(b)          if to Purchaser,

 

ANI Pharmaceuticals, Inc.

210 W Main St

Baudette, MN 56623

Facsimile: (218) 634-3540

Email:stephen.carey@anipharmaceuticals.com,
rob.schrepfer@anipharmaceuticals.com 

Attention: Stephen Carey and Rob Schrepfer

 



 47 

 

 

with a copy to (which shall not constitute notice):

 

Orrick, Herrington and Sutcliffe LLP

51 West 52nd Street

New York, NY 10019-6142

Facsimile: (212) 506-5151

Email: kmilling@orrick.com, dschwartz@orrick.com

Attention: R. King Milling and David Schwartz

 

or to such other address(es) as shall be furnished in writing by any such party
to the other party to this Agreement in accordance with the provisions of this
Section 11.10.

 

Section 11.11.     Headings; Interpretation.

 

(a)            The descriptive headings of the several Articles and Sections of
this Agreement and the Table of Contents to this Agreement are inserted for
convenience only, do not constitute a part of this Agreement and shall not
affect in any way the meaning or interpretation of this Agreement. All
references herein to “Articles”, “Sections”, “Exhibits” or “Schedules” shall be
deemed to be references to Articles or Sections hereof or Exhibits or Schedules
hereto unless otherwise indicated.

 

(b)            Whenever the words “include”, “includes” or “including” are used
in this Agreement, they shall be deemed to be followed by the words “without
limitation”. The words “hereof”, “herein” and “hereunder” and words of like
import used in this Agreement shall refer to this Agreement as a whole and not
to any particular provision of this Agreement. The word “will” shall be
construed to have the same meaning as the word “shall”. The word “extent” in the
phrase “to the extent” shall mean the degree to which a subject or thing
extends, and such phrase shall not mean simply “if”. The word “or” shall not be
exclusive. The definitions in this Agreement are applicable to the singular as
well as the plural of such terms and to the masculine as well as to the feminine
and neuter genders of such terms, and a defined term has its defined meaning
throughout this Agreement, regardless of whether it appears before or after the
place in this Agreement where it is defined, including in any Schedule or
Exhibit. Unless otherwise specifically indicated, references to any Contract or
statute are to such Contract or statute as from time to time amended, modified
or supplemented, including (in the case of Contracts) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes. All
references to “dollars” and “$” shall be deemed to be references to the lawful
money of the United States.

 

Section 11.12.     Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the parties hereto and delivered, in person or by facsimile or electronic image
scan, receipt acknowledged in each case, to the other party to this Agreement.

 

Section 11.13.     Integrated Contract, Schedules, Exhibits and Disclosure
Letter.

 

(a)            This Agreement (including any Schedules and Exhibits hereto), the
Disclosure Letter, the Confidentiality Agreement and the Ancillary Agreements
(including the schedules and exhibits thereto) constitute the entire agreement
between the parties with respect to the subject matter hereof and thereof and
supersede any previous agreements and understandings between the parties with
respect to such matters. Any term used in any Schedule or Exhibit or the
Disclosure Letter but not defined therein shall have the meaning assigned to it
in this Agreement.

 



 48 

 

 

(b)            The items contained in the Disclosure Letter are intended to
qualify the representations, warranties, covenants and agreements of Seller
contained in this Agreement and shall not be construed to broaden in any way the
scope or effect of any such representations, warranties, covenants or
agreements. The items contained in the Disclosure Letter are qualified in their
entirety by reference to the specific provisions of this Agreement and are not
intended to constitute, and shall not be construed as constituting, any
representation, warranty, covenant or agreement of Seller. Any item contained in
a particular section or subsection of the Disclosure Letter shall be deemed to
be an exception to, response to or disclosure for purposes of (in each case, as
applicable) (i) the representations, warranties, covenants and agreements of
Seller that are contained in the corresponding Section or subsection of this
Agreement and (ii) any other representations, warranties, covenants and
agreements of Seller that are contained in this Agreement to the extent the
relevance of such item as an exception to, response to or disclosure for
purposes of (in each case, as applicable) such other representations,
warranties, covenants and agreements is reasonably apparent on its face.
Inclusion of an item in the Disclosure Letter shall not be deemed or construed
(A) as an admission that such item represents a material fact, event or
circumstance or a material exception to, response to or disclosure for purposes
of (in each case, as applicable) a representation, warranty, covenant or
agreement of Seller or that such item would reasonably be expected to have a
Seller Material Adverse Effect or (B) to establish any standard of materiality
or Seller Material Adverse Effect. No item in the Disclosure Letter relating to
any possible breach or violation of any Contract, Applicable Law or Judgment
shall be construed as an admission or indication that any such breach or
violation exists, has occurred, is likely to occur or is possible to occur.
Nothing in the Disclosure Letter shall be deemed by any person to be (1) an
admission of liability of any person (including any member of Seller Group),
(2) an admission of the existence of an obligation of any person (including any
member of Seller Group) to any other person or (3) an admission against the
interests of any person (including any member of Seller Group). Items reflected
in the Disclosure Letter are not necessarily limited to items required by this
Agreement to be reflected in the Disclosure Letter. Such additional items are
set forth in the Disclosure Letter for information purposes and do not
necessarily include other items of a similar nature. In disclosing the items in
the Disclosure Letter, no member of Seller Group waives any attorney-client or
attorney work product privilege or a similar privilege. The items contained in
the Disclosure Letter are in all events subject to the Confidentiality
Agreement.

 

Section 11.14.     Severability; Enforcement. The invalidity of any portion of
this Agreement shall not affect the validity, force or effect of the remaining
portions hereof. If it is ever held that any restriction hereunder is too broad
to permit enforcement of such restriction to its fullest extent, each party
agrees that a court of competent jurisdiction may enforce such restriction to
the maximum extent permitted by Applicable Law, and each party hereby consents
and agrees that such scope may be judicially modified accordingly in any
Proceeding brought to enforce such restriction.

 

Section 11.15.     Mutual Drafting. The parties hereto are sophisticated and
have been represented by counsel who have carefully negotiated the provisions
hereof. As a consequence, the parties do not intend that the presumptions of any
laws or other rules relating to the interpretation of contracts against the
drafter of any particular clause should be applied to this Agreement and
therefore waive their effects.

 

Section 11.16.     Time of Essence. Time is of the essence with regard to all
dates and time periods set forth or referred to in this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 



 49 

 

 

IN WITNESS WHEREOF, Seller and Purchaser have duly executed this Agreement as of
the date first written above.

 



  AMERIGEN PHARMACEUTICALS LTD.           By: /s/ John Walter Lowry III   Name:
John Walter Lowry III   Title: Chief Executive Officer           ANI
PHARMACEUTICALS, INC.           By: /s/ Stephen Carey   Name: Stephen Carey  
Title: Vice President & Chief Financial Officer

 



   

 